UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 22 Federal tax information 97 About the Trustees 98 Officers Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Capital Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager D. William Kohli What was the investment environment like during the fund’s fiscal year ended October 31, 2011? The past 12 months consisted of two starkly different investment environments. From November to April, so-called “risk assets,” such as stocks, corporate bonds, and emerging-market debt, posted solid gains. In part, this rally was spurred by the Federal Reserve’s [the Fed’s] announcement in November of a second round of quantitative easing, dubbed “QE2.” Under the program, the Fed committed to purchase an additional $600 billion of Treasury bonds by the end of June 2011. Investors had widely anticipated the Fed’s announcement, and Treasury rates jumped higher in the fourth quarter of 2010 and early months of 2011 as investors reallocated to other asset classes. In early summer, however, this upward trend stalled as investors tried to gauge the implications of the disasters in Japan and the subsequent supply-chain disruptions, as well as some weaker-than-expected economic data in the United States. A series of negative headlines followed, including the threat of political impasse surrounding attempts to raise the federal debt ceiling, Standard & Poor’s [S&P] downgrade of U.S. Treasury debt, and continued challenges in the European sovereign debt negotiations. The result was a significant sell-off in the third quarter of 2011, the worst for risk assets since the financial crisis unraveled markets in 2008. The period ended on a positive note, however, as non-Treasury sectors recorded solid gains in October, helping to recapture some of the ground lost in the prior three months. During this volatile period, Putnam Global Income Trust recorded a gain for its fiscal year, although its performance lagged that of its benchmark and the average return of its Lipper peer group. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/11. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16 and 17. 5 As you mentioned, S&P cut its AAA rating of U.S. sovereign debt in August, yet U.S. Treasuries were one of the better-performing sectors during the period. How did that affect the fund’s performance? As has been the case for some time, the fund was positioned so that it was not dependent on declining interest rates in general to drive returns, and particularly not in the U.S. Treasury market. However, the S&P downgrade, in many ways, reinforced investors’ perception that financial markets across the board were deteriorating, and sparked a flight to U.S. Treasuries, which many believe remains the safest asset available. The fund had virtually no direct investment in U.S. Treasury bonds, and had a lower duration— which measures interest-rate exposure— than its benchmark throughout the period, both of which detracted from the fund’s relative performance during the summer months. That said, we have not changed our view on how attractive U.S. Treasuries are. We believe the risk of higher interest rates down the road far outweighs the potential benefits derived from owning U.S. Treasuries offering yields at or near historic lows. We have, however, implemented a more significant tilt toward U.S. dollars within our currency strategy. Approximately 60% of the benchmark index is invested in U.S. dollar-denominated debt, and we believe an overweight position is warranted over the longer-term. Our analysis suggests that other central banks may begin moving their monetary policies more in line with that of the United States, which would generally result in a stronger dollar, and benefit the fund’s currency positioning. Can you elaborate on the debt situation in Europe? What are the potential consequences of a sovereign default for U.S. investors? The crux of the issue is that certain European Union countries — particularly Greece, but also Italy, Spain, and Portugal — have amassed government obligations that are now unsustainable given their high levels of Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 unemployment and slow rates of economic growth. Those countries with healthier balance sheets and stronger economies —namely, Germany and France — essentially have been forced to provide massive financial assistance in order to help avoid a default, but the situation is highly fluid and, naturally, politically charged. The big questions for investors are whether Greece and its southern neighbors will implement the structural changes necessary to avoid a default, or, if not, whether a default will be systematic and controlled or will ignite a wave of defaults among the economically weaker European economies. Finally, it is uncertain what impact a debt restructuring or outright default will have on European banks, particularly French banks, which hold a significant amount of European sovereign debt on their balance sheets. If a number of French banks were to fail as a result of a Greek default, there could be consequences for the broader global banking system, which we find a relatively unlikely worst-case scenario. Clearly, these issues are interconnected and there are a number of contingencies whose outcomes are difficult to predict. With that being the case, the fund continued to have very little exposure to peripheral European Credit qualities are shown as a percentage of net assets as of 10/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 7 debt. As the trajectory of the European economy and the nature of the financial support packages and austerity measures become clearer, we may consider establishing positions in what we believe are undervalued segments of the market but, for the time being, we believe the situation remains too volatile and too uncertain. During the period, this decision to overweight German bonds versus French debt, and underweight Italy, Spain, Portugal, and Ireland helped relative performance, as the prices of peripheral European sovereign debt declined significantly. How was the fund positioned in mortgage-backed securities, and how did that affect performance? Returns in mortgage-backed sectors of the market generally were mixed during the past 12 months, with strong performance in the first half and choppier returns in the most recent six months. In terms of positioning, our allocation to non-agency residential mortgage-backed securities [RMBS] and interest-only collateralized mortgage obligations [CMO IOs] produced mixed results. Both types of securities are derived from pools of mortgages, but RMBS are generally sensitive to credit, or default, risks, while CMO IOs are more sensitive to changes in prepayment rates. Although the fundamentals underpinning the RMBS market were fairly stable over the period, investors lost their appetite for credit risk in the third quarter, and RMBS sold off. Meanwhile, there was some speculation over the period that the U.S. government was weighing the introduction of new initiatives to help homeowners refinance their mortgages. Shortly after the end of the reporting period, the Federal Housing Finance Authority announced modifications to the existing Home Affordable Refinance Program [HARP] by allowing certain “underwater” borrowers who Allocations will vary over time. Due to rounding, percentages may not equal 100%. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 8 are current on their payments to refinance their loans at market rates. Yield spreads — a measure of the difference in yield between Treasuries and other bonds — widened sharply in the weeks leading up to the announcement, and our CMO IO position detracted from relative performance during recent months. I should note that in implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the fund’s duration — or sensitivity to interest-rate changes — to isolate the prepayment risks associated with these securities, which we believed offered attractive return potential. Lastly, the fund’s position in commercial mortgage-backed securities [CMBS] generally helped performance over the past year. The fund’s holdings in CMBS primarily consist of very senior, highly rated bonds, which tend to carry less risk of default or loss of liquidity than the CMBS market as a whole. These positions performed solidly during the first half of the fiscal year, when investors were willing to take some risk, and also held up better than other risk assets during the second half of the period. How is the fund positioned in emerging markets? Throughout the past year, we have been highly selective with regard to the fund’s positioning in emerging markets. While we believe the long-term fundamental outlook for emerging markets remains attractive, developing debt markets — especially those of small and open economies — are highly sensitive to capital flows. Any acceleration in outflows could lead to losses in what has been one of the best-performing asset classes over the past decade. Over the next several months, recent rallies in more volatile currencies could reverse course, leading to a continued appreciation in the U.S. dollar, particularly versus emerging Asian market currencies. While the size of the fund’s exposure to emerging markets was fairly neutral versus the benchmark during the period, it represented an underweight relative to a number of its Lipper peers, which acted as a bit of a drag on relative returns. Going forward, however, we believe it is unlikely that emerging-market debt generates the kind of outsized returns it has in recent years, and we believe our more defensive stance may proveprudent. We’ve talked a bit about currencies in emerging markets and the United States. What other currencies had a notable impact on performance? It was very challenging attempting to profit from currency positioning during the fund’s fiscal year. There were a number of notable booms and busts in the currencies of countries that had not experienced housing bubbles or the related banking sector weakness, specifically the Swiss franc and Singapore dollar. Both countries experienced such substantial appreciation in their currencies during the past 12 months that they each implemented negative short-term interest rates in an attempt to help stabilize their exchange rates. Likewise, currencies of net commodity exporters, such as Norway, attracted significant inflows. The Norwegian krone cooled off somewhat later in 2011 as oil prices declined. As for the fund, we had short positions in the Swiss franc and Singapore dollar during the latter part of the period, which helped relative returns, but our positioning in commodity-linked currencies generally detracted from performance over the full 12 months. As is typical in the foreign exchange markets, the fund implemented its strategies through the use of currency future contacts, a type of derivative that allows for gaining significant exposure to particular currencies. You’ve mentioned that the fund uses derivatives. Can you explain how derivatives fit in with the fund’s investment strategy? Derivatives are typically a means for us to manage the fund’s risk profile. We’re very cognizant of the sources of risk that the fund is 9 exposed to, and manage the portfolio so that it assumes only those risks that we believe are likely to offer the most attractive potential returns. For example, in the current environment of extremely low interest rates, we will often take measures to hedge out the interest-rate risk associated with certain positions, leaving only those risks that we find more desirable to take. Of course, these positions don’t always appreciate in value. During the fund’s fiscal year, some of our derivative positions — including certain total return swaps and interest-rate swaps — detracted from performance, as the associated strategies generally lost ground in the final few months of the period. What is your outlook? In our view, a recession in Europe now seems likely, while the chance of a recession in the United States is meaningfully higher than it was just three months ago. That said, we maintain our belief that the most likely trajectory for the U.S. economy is one of continued slow growth over the near term. The major headwinds facing consumers earlier in the year — notably, high food and energy prices — have abated, and we believe the prospects are good for already-lean corporations to surprise on the upside in the final months of the calendar year. Despite the macroeconomic challenges facing U.S.markets — including high unemployment, a stalled housing market, and below-average GDP growth — we believe the fundamentals across a range of fixed-income sectors remain attractive. We believe investors’ flight to quality has led to even more compelling valuations in so-called spread sectors, and we intend to tactically allocate to those areas we find most undervalued. As I mentioned earlier, we continue to have limited exposure to interest-rate risk in the portfolio, although we have been cognizant of the possibility of heightened turbulence over the short term and have taken steps intended to reduce some of the fund’s price volatility, such as increasing our position in the U.S. dollar and increasing the fund’s duration. For longer-term shareholders, we believe that our active management strategy of allocating to sectors that offer what we believe are appealing combinations of risk and return potential could prove prudent should investors regain an appetite for risk and the extreme volatility of recent months subsides. Thank you, Bill, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest During the fund’s fiscal year, the distribution rate for class A shares was lowered to $0.050 from $0.065, which was the result of declining interest rates in many sectors of the bond market, and because of the fund’s increased focus on higher-quality, lower-yielding segments of the market. Similar reductions were made to other share classes. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael Atkin, Michael Salm, and Raman Srivastava. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.41% 7.23% 6.59% 6.59% 6.61% 6.61% 7.11% 6.97% 7.15% 7.48% 10 years 112.78 104.22 97.53 97.53 97.43 97.43 107.66 100.85 107.72 116.03 Annual average 7.84 7.40 7.04 7.04 7.04 7.04 7.58 7.22 7.58 8.01 5 years 48.20 42.22 42.80 40.80 42.81 42.81 46.37 41.66 46.28 49.97 Annual average 8.19 7.30 7.39 7.08 7.39 7.39 7.92 7.21 7.90 8.44 3 years 56.24 49.94 52.74 49.74 52.83 52.83 55.01 49.96 55.09 57.28 Annual average 16.04 14.46 15.16 14.41 15.19 15.19 15.73 14.46 15.75 16.29 1 year 1.55 –2.53 0.81 –3.97 0.83 –0.12 1.30 –2.01 1.25 1.74 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 10/31/11 Barclays Capital Global Lipper Global Income Funds Aggregate Bond Index category average* Annual average (life of fund) —† 7.45% 10 years 95.26% 87.97 Annual average 6.92 6.37 5 years 39.77 33.20 Annual average 6.93 5.82 3 years 31.73 36.29 Annual average 9.62 10.76 1 year 4.07 2.41 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/11, there were 167, 132, 104, 66, and 3 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Capital Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.769 $0.674 $0.677 $0.735 $0.740 $0.803 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $13.15 $13.70 $13.10 $13.10 $13.04 $13.48 $13.14 $13.16 10/31/11 12.58 13.10 12.53 12.53 12.47 12.89 12.56 12.58 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 4.77% 4.58% 4.12% 4.12% 4.62% 4.47% 4.59% 4.96% Current 30-day SEC yield 2 N/A 3.46 2.83 2.84 N/A 3.24 3.34 3.84 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $19,753 and $19,743, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $20,085. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $20,772 and $21,603, respectively. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.42% 7.24% 6.58% 6.58% 6.62% 6.62% 7.12% 6.97% 7.15% 7.48% 10 years 113.99 105.50 98.48 98.48 98.71 98.71 108.66 101.95 108.74 117.23 Annual average 7.90 7.47 7.10 7.10 7.11 7.11 7.63 7.28 7.64 8.07 5 years 48.89 42.96 43.35 41.35 43.48 43.48 47.06 42.31 47.07 50.80 Annual average 8.29 7.41 7.47 7.17 7.49 7.49 8.02 7.31 8.02 8.56 3 years 42.97 37.22 39.61 36.61 39.81 39.81 41.89 37.29 41.90 43.94 Annual average 12.65 11.12 11.76 10.96 11.82 11.82 12.37 11.14 12.37 12.91 1 year 3.45 –0.70 2.62 –2.25 2.65 1.68 3.12 –0.23 3.14 3.65 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/10* 1.14% 1.89% 1.89% 1.39% 1.39% 0.89% Annualized expense ratio for the six-month period ended 10/31/11† 1.12% 1.87% 1.87% 1.37% 1.37% 0.87% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.56 $9.27 $9.27 $6.80 $6.80 $4.32 Ending value (after expenses) $969.80 $966.10 $966.20 $968.20 $968.60 $970.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.70 $9.50 $9.50 $6.97 $6.97 $4.43 Ending value (after expenses) $1,019.56 $1,015.78 $1,015.78 $1,018.30 $1,018.30 $1,020.82 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U. S . government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U. S. 3-Month Treasury Bill Index is an unmanaged 16 index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 18 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. 19 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen 20 its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Global Income Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 160, 121 and 99 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Global Income Trust: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Income Trust (the “fund”) at October 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2011 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 14, 2011 23 The fund’s portfolio 10/31/11 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (31.9%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $25,000 $20,500 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,360,000 4,824,911 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 3,870,000 456,970 Brazil (Federal Republic of) notes 10s, 2012 BRL 837 502,153 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $100,000 117,250 Canada (Government of) bonds 5s, 2037 CAD 200,000 271,942 Colombia (Republic of) unsec. unsub. bonds 4 3/8s, 2021 $350,000 365,750 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 20,600,000 420,461 France (Government of) bonds 3 3/4s, 2021 EUR 4,800,000 7,020,274 Germany (Federal Republic of) bonds 3s, 2020 EUR 19,230,000 29,047,757 Germany (Federal Republic of) bonds Ser. 03, 4 3/4s, 2034 EUR 960,000 1,746,145 Germany (Federal Republic of) bonds Ser. 06, 4s, 2016 EUR 9,800,000 15,347,502 Germany (Federal Republic of) bonds Ser. 08, 4 3/4s, 2040 EUR 2,100,000 4,012,781 Germany (Federal Republic of) bonds Ser. 86, 6s, 2016 EUR 1,960,000 3,304,446 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $210,000 230,815 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 820,000 799,588 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 280,000 300,300 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 1 1/4s, 2013 GBP 2,100,000 3,418,393 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. MPLE, 4.3s, 2012 CAD 2,000,000 2,074,683 Italy (Republic of) bonds 4 1/4s, 2020 EUR 4,880,000 5,927,238 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,517,801 Korea Development Bank (The) sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 252,773 Netherlands (Government of) bonds 5s, 2012 EUR 1,200,000 1,712,910 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,806,770 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,196,067 Peru (Republic of) bonds 6.95s, 2031 PEN 840,000 333,865 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 1,500,000 264,361 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 623,363 Switzerland (Government of) bonds 2s, 2021 CHF 600,000 741,784 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 $700,000 689,500 United Kingdom Treasury bonds 8s, 2021 GBP 830,000 1,974,611 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 2,040,000 3,913,508 United Kingdom Treasury bonds 4 1/4s, 2036 GBP 610,000 1,133,141 United Kingdom Treasury bonds 3 3/4s, 2020 GBP 6,030,000 10,828,091 United Kingdom Treasury bonds 4s, 2022 GBP 2,740,000 5,017,592 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 630,000 1,137,067 Total foreign government and agency bonds and notes (cost $108,076,813) 24 CORPORATE BONDS AND NOTES (22.1%)* Principal amount Value Basic materials (1.1%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $165,000 $210,959 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 95,000 109,349 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 215,000 214,700 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 170,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 195,000 222,300 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 225,000 292,295 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 156,681 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 340,039 International Paper Co. sr. unsec. notes 9 3/8s, 2019 128,000 164,140 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 157,864 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 186,034 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 205,000 239,041 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 163,020 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 75,000 102,432 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 400,000 449,940 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 195,225 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 106,803 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 157,461 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 21,000 25,935 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 36,307 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 10,000 11,911 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 199,914 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 163,520 Capital goods (0.1%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 253,000 311,768 Communication services (2.0%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 117,968 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 200,532 American Tower Corp. sr. unsec. notes 7 1/4s, 2019 254,000 300,432 American Tower Corp. sr. unsec. notes 7s, 2017 130,000 151,138 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 256,634 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 344,944 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 310,000 273,962 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 130,000 128,779 Comcast Corp. company guaranty sr. unsec. notes 6.55s, 2039 10,000 12,289 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 94,506 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 194,226 France Telecom notes 8 1/2s, 2031 (France) 195,000 284,527 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 624,724 25 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 $135,000 $143,016 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 147,462 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 152,282 Qwest Corp. notes 6 3/4s, 2021 612,000 650,413 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 97,100 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 105,000 116,928 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 350,000 378,424 TCI Communications, Inc. company guaranty 7 7/8s, 2026 580,000 758,880 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 235,000 238,713 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 155,000 164,540 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 185,000 187,498 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 135,125 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 557,708 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 93,871 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 219,634 Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 154,020 Consumer cyclicals (1.3%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 185,000 202,199 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 88,188 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 170,000 224,482 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 174,755 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 172,725 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 10,000 10,947 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 212,304 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 310,000 320,075 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 350,000 389,375 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 300,000 328,500 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 260,000 264,266 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 640,000 642,489 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 175,000 195,212 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 227,535 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 151,888 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 80,000 94,744 Owens Corning company guaranty sr. unsec. notes 9s, 2019 87,000 102,116 QVC, Inc. 144A sr. notes 7 1/8s, 2017 80,000 85,200 26 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Consumer cyclicals cont. Sears Holdings Corp. company guaranty 6 5/8s, 2018 $105,000 $90,563 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 216,969 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 279,965 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 53,767 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 97,324 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 180,000 241,924 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 130,000 172,816 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 240,485 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 250,840 Beam, Inc. sr. unsec. unsub. notes 3s, 2012 210,000 211,575 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 72,181 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 67,115 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 370,000 359,363 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 338,605 393,026 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 49,879 52,124 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 440,201 Kraft Foods, Inc. sr. unsec. notes 5 3/8s, 2020 150,000 173,831 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 753,701 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 115,000 133,400 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 228,643 Energy (1.6%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 166,000 165,585 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 571,173 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 297,234 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 153,726 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 111,100 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 105,688 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 607,535 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 300,000 344,640 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 241,137 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 100,000 109,818 Marathon Petroleum Corp. 144A sr. unsec. notes 6 1/2s, 2041 45,000 52,382 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 70,000 70,700 27 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Energy cont. Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 $160,000 $179,519 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 145,000 154,425 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 65,588 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 236,684 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 445,000 455,369 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 410,000 252,663 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 551,942 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 255,000 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 142,448 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 191,153 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 175,000 249,099 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 70,000 91,282 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 11,575 Financials (7.7%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 215,000 236,087 Aflac, Inc. sr. unsec. notes 6.45s, 2040 185,000 196,560 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 424,757 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 135,000 130,275 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 250,000 252,891 AON Corp. jr. unsec. sub. notes 8.205s, 2027 545,000 634,775 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 282,045 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 535,000 535,659 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.97306s, 2027 415,000 248,233 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 150,000 109,500 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 115,000 91,425 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 780,000 870,815 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 220,000 211,133 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 270,855 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.08617s, 2012 34,375 34,301 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 585,000 582,399 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 295,000 305,325 Citigroup, Inc. sr. notes 6 1/2s, 2013 470,000 497,893 28 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Financials cont. Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 $5,000 $6,187 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 80,737 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 282,017 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 112,642 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 124,864 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 378,000 326,970 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 370,000 400,489 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 5,000 5,168 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 745,000 566,200 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 23,130 Erac USA Finance Co. 144A sr. notes 4 1/2s, 2021 445,000 454,701 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) 100,000 106,400 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35022s, 2028 570,000 345,405 GE Capital Trust IV 144A unsec. sub. bonds FRB 4 5/8s, 2066 EUR 90,000 104,281 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 458,854 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.47839s, 2016 145,000 134,907 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 720,000 792,340 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 530,000 479,083 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 380,000 285,000 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 220,813 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 28,757 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 224,400 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 650,000 455,000 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 176,000 HSBC Holdings PLC sr. unsec. notes 5.1s, 2021 (United Kingdom) 170,000 183,102 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 338,201 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 102,500 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 206,250 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.28617s, 2047 964,000 665,557 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 190,000 228,950 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 265,000 230,550 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 175,000 187,440 29 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Financials cont. Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) $1,040,000 $968,641 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 528,882 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 343,398 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 142,619 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 656,379 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 79,809 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 220,000 232,902 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2038 300,000 351,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 122,792 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 433,253 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 102,550 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 205,000 203,975 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 37,263 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 48,258 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 365,000 339,450 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 731,374 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 335,000 338,350 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 30,605 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 945,000 937,913 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 18,212 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 16,489 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 100,347 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 170,000 183,007 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 215,000 238,650 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 585,773 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 658,705 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 60,000 68,703 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 252,000 283,678 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Part sr. unsec. notes 5s, 2018 R 270,000 257,638 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.12761s, 2017 (France) 445,000 243,722 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 435,000 443,559 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 100,000 89,542 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.34711s, 2037 550,000 384,056 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 85,000 93,311 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 146,147 30 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Financials cont. Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 $210,000 $267,135 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 500,000 522,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 175,000 178,955 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 102,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 731,329 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 102,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 310,000 320,162 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 405,000 430,741 Government (3.5%) African Development Bank sr. unsec. unsub. notes Ser. MPLE, 4.85s, 2012 (Supra-Nation) CAD 4,000,000 4,114,051 Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,328,015 Inter-American Development Bank sr. unsec. unsub. notes Ser. MPLE, 4 1/4s, 2012 (Supra-Nation) CAD 3,000,000 3,102,002 KFW govt. guaranty sr. unsec. unsub. bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,527,611 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,521,685 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 254,483 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 274,819 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 136,350 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 219,237 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 29,917 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 85,000 98,870 Technology (0.3%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 151,888 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 36,313 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 116,000 127,199 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 5,833 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 465,000 529,348 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 111,138 31 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Transportation (0.5%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 $265,000 $264,338 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 11,831 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 336,512 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 86,488 88,434 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 160,074 162,475 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 60,000 61,056 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 132,057 138,330 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 158,921 170,840 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 161,066 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 190,319 200,311 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 40,036 39,836 Utilities and power (2.6%) Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 200,000 216,874 Beaver Valley Funding Corp. sr. bonds 9s, 2017 157,000 167,527 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 567,274 606,983 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 478,363 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.35306s, 2013 130,000 127,400 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 230,000 248,400 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.66856s, 2066 350,000 296,405 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 300,437 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 132,353 Electricite de France 144A notes 6.95s, 2039 (France) 200,000 255,840 Electricite de France 144A sr. notes 4.6s, 2020 (France) 190,000 202,379 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 169,400 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 415,000 426,521 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 620,000 685,127 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 383,968 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 $155,000 172,413 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 144,050 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 185,000 197,491 Nevada Power Co. notes 6 1/2s, 2018 195,000 234,078 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 225,000 235,838 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 105,000 136,461 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 65,767 65,822 32 CORPORATE BONDS AND NOTES (22.1%)* cont. Principal amount Value Utilities and power cont. PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) $640,000 $684,157 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 237,600 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,415 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 84,456 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,820 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 530,000 687,824 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 340,000 346,519 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 45,000 55,192 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 200,566 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 192,029 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 830,000 821,700 Total corporate bonds and notes (cost $75,385,944) MORTGAGE-BACKED SECURITIES (20.6%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.294744s, 2036 $688,658 $303,010 FRB Ser. 06-1, Class 2A1, 3.158736s, 2036 2,297,011 1,148,506 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.43472s, 2046 2,237,431 973,283 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.40472s, 2046 F 2,099,607 744,994 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 841,178 849,254 FRB Ser. 07-3, Class A3, 5.623487s, 2049 90,000 94,864 FRB Ser. 04-3, Class B, 5.598913s, 2039 1,200,000 1,166,789 Ser. 06-5, Class A2, 5.317s, 2047 1,431,235 1,444,598 Banc of America Commercial Mortgage, Inc. 144A Ser. 07-5, Class XW, IO, 0.421056s, 2051 5,544,117 89,072 Ser. 04-4, Class XC, IO, 0.266973s, 2042 1,373,851 27,734 Ser. 06-5, Class XC, IO, 0.247923s, 2047 2,115,408 32,461 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.813812s, 2036 2,604,251 1,197,956 FRB Ser. 07-B, Class A1, 0.45472s, 2047 2,135,529 1,195,896 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.45472s, 2047 2,482,882 1,092,468 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.93s, 2023 CAD 5,201,265 152,372 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 7,510,272 264,470 FRB Ser. 06-CD1A, Class A1, 1.49s, 2023 CAD 499,597 477,417 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 35A1, 5.584678s, 2036 $670,566 402,339 FRB Ser. 06-3, Class 33A1, 5.529877s, 2036 2,890,907 1,235,863 FRB Ser. 05-10, Class 24A1, 2.598281s, 2036 512,625 250,776 33 MORTGAGE-BACKED SECURITIES (20.6%)* cont. Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.47472s, 2036 $975,287 $482,767 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.311736s, 2032 100,000 104,205 FRB Ser. 07-PW16, Class A2, 5.663293s, 2040 346,429 352,453 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.181553s, 2038 1,166,536 17,906 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 450,000 413,402 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.147855s, 2049 35,657,603 441,085 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 161,924 163,560 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.170873s, 2049 7,723,197 67,964 Ser. 07-CD5, Class XS, IO, 0.049002s, 2044 1,562,119 6,692 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 45,098 46,558 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 190,443 190,968 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 102,358 115,207 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 46,127 55,626 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.71976s, 2036 $1,525,277 884,661 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.795425s, 2039 573,873 580,294 Ser. 07-C1, Class AAB, 5.336s, 2040 295,000 305,119 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.16788s, 2039 5,471,089 73,143 Ser. 07-C2, Class AX, IO, 0.106637s, 2049 10,657,203 66,831 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 F 488,000 435,621 Ser. 05-C5, Class AM, 5.1s, 2038 370,000 381,331 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 273,000 285,632 FRB Ser. 03-CK2, Class G, 5.744s, 2036 317,000 309,864 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 26,298 Ser. 03-C3, Class AX, IO, 1.73164s, 2038 3,536,937 67,326 Ser. 03-CK2, Class AX, IO, 1.081652s, 2036 1,815,672 19,275 Ser. 04-C4, Class AX, IO, 0.350686s, 2039 714,404 16,113 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 2007-AR3, Class 2A5, 0.44472s, 2037 F 2,301,321 1,150,094 FRB Ser. 06-AR3, Class A5, 0.41472s, 2036 567,826 344,954 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B4, 6.1s, 2032 197,884 194,730 Ser. 98-CF2, Class B3, 6.04s, 2031 277,643 288,489 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.83544s, 2014 (United Kingdom) GBP 15,834 15,276 34 MORTGAGE-BACKED SECURITIES (20.6%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.62668s, 2032 $115,481 $182,934 IFB Ser. 3408, Class EK, 24.81397s, 2037 57,861 83,221 IFB Ser. 3072, Class SM, 22.904454s, 2035 147,602 225,225 IFB Ser. 3072, Class SB, 22.757789s, 2035 132,540 201,355 IFB Ser. 3249, Class PS, 21.472011s, 2036 120,688 169,289 IFB Ser. 3065, Class DC, 19.13001s, 2035 118,400 174,634 IFB Ser. 2990, Class LB, 16.323757s, 2034 127,918 170,691 IFB Ser. 3031, Class BS, 16.116674s, 2035 139,621 197,109 IFB Ser. 3287, Class SE, IO, 6.45667s, 2037 259,805 34,616 IFB Ser. 3856, Class PS, IO, 6.35667s, 2040 5,437,063 793,267 IFB Ser. 3485, Class SI, IO, 6.30667s, 2036 127,891 18,570 IFB Ser. 3934, Class SA, IO, 6.2s, 2041 1,380,000 233,951 IFB Ser. 3763, Class WS, IO, 5.79667s, 2039 9,431,012 1,412,200 Ser. 3645, Class ID, IO, 5s, 2040 208,145 23,121 Ser. 3632, Class CI, IO, 5s, 2038 236,673 25,528 Ser. 3626, Class DI, IO, 5s, 2037 163,667 9,450 Ser. 3740, Class IP, IO, 5s, 2037 1,849,137 214,056 Ser. 3623, Class CI, IO, 5s, 2036 F 149,193 16,095 IFB Ser. 3852, Class SG, 4.78667s, 2041 1,052,867 1,022,523 Ser. 3747, Class HI, IO, 4 1/2s, 2037 384,324 46,542 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,984,689 153,397 Ser. 3707, Class HI, IO, 4s, 2023 715,577 30,104 Ser. 3327, Class IF, IO, zero %, 2037 6,163 2 Ser. 3300, PO, zero %, 2037 28,587 25,926 FRB Ser. 3326, Class WF, zero %, 2035 23,390 23,459 FRB Ser. 3003, Class XF, zero %, 2035 7,338 7,273 Federal National Mortgage Association IFB Ser. 11-111, Class DS, IO, 6.4s, 2038 2,779,000 516,283 IFB Ser. 11-67, Class BS, IO, 6.25528s, 2041 1,511,761 230,423 IFB Ser. 11-111, Class SD, IO, 6 1/4s, 2041 3,009,000 622,953 IFB Ser. 404, Class S13, IO, 6.15528s, 2040 4,758,081 659,090 IFB Ser. 11-101, Class BS, IO, 5.80528s, 2039 3,448,181 552,743 IFB Ser. 10-124, Class SJ, IO, 5.80528s, 2038 17,733,435 2,679,522 Federal National Mortgage Association Grantor Trust IFB Ser. 07-75, Class JS, 50.40224s, 2037 75,388 154,005 IFB Ser. 06-8, Class HP, 23.66936s, 2036 104,581 163,952 IFB Ser. 07-53, Class SP, 23.30269s, 2037 129,049 180,759 IFB Ser. 05-75, Class GS, 19.51584s, 2035 142,643 199,229 IFB Ser. 10-46, Class SB, IO, 6.20528s, 2040 2,626,769 351,068 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 F 786,588 79,168 Ser. 10-21, Class IP, IO, 5s, 2039 F 508,743 72,115 Ser. 10-83, Class HI, IO, 5s, 2039 3,102,631 442,404 Ser. 03-W10, Class 1, IO, 1.45698s, 2043 907,468 40,836 Ser. 07-64, Class LO, PO, zero %, 2037 29,372 26,846 Ser. 04-61, Class CO, PO, zero %, 2031 26,182 25,477 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA5, Class A1, 2.259312s, 2036 F 2,718,280 1,223,226 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 218,800 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 126,770 35 MORTGAGE-BACKED SECURITIES (20.6%)* cont. Principal amount Value First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 $285,000 $280,725 GE Capital Commercial Mortgage Corp. FRB Ser. 04-C3, Class B, 5.342557s, 2039 F 423,000 399,574 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 534,000 541,455 Ser. 07-C1, Class XC, IO, 0.075771s, 2049 14,857,449 74,986 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 355,000 328,059 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.45528s, 2038 2,490,103 401,250 IFB Ser. 10-167, Class SM, IO, 6.43667s, 2040 3,413,091 627,121 IFB Ser. 10-85, Class SD, IO, 6.40528s, 2038 1,990,178 329,175 IFB Ser. 11-37, Class SD, IO, 6.40528s, 2038 3,203,576 511,018 IFB Ser. 10-31, Class HS, IO, 6.35528s, 2039 3,393,177 572,497 IFB Ser. 10-85, Class SE, IO, 6.30528s, 2040 5,185,231 888,956 IFB Ser. 10-53, Class SA, IO, 6.25528s, 2039 8,775,702 1,467,034 IFB Ser. 10-62, Class SD, IO, 6.24528s, 2040 2,823,228 480,451 IFB Ser. 10-171, Class SB, IO, 6.20667s, 2040 6,607,178 1,176,540 IFB Ser. 10-24, Class BS, IO, 6.18528s, 2038 2,717,735 434,729 IFB Ser. 10-20, Class SC, IO, 5.90528s, 2040 1,171,712 201,745 IFB Ser. 10-158, Class SA, IO, 5.80528s, 2040 6,966,533 1,179,225 IFB Ser. 10-160, Class SM, IO, 5.75528s, 2038 4,562,842 719,560 Ser. 2011-25, IO, 5s, 2038 15,936,270 2,278,887 Ser. 10-103, Class IM, IO, 4 1/2s, 2039 F 3,132,402 448,457 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 F 2,333,810 340,871 FRB Ser. 07-35, Class UF, zero %, 2037 2,628 2,576 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 404,000 371,761 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 286,990 291,025 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 70,448 71,153 Ser. 03-C1, Class X1, IO, 0.839486s, 2040 4,544,972 27,679 Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 2.68355s, 2036 1,961,753 980,877 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR7, Class 2A1, 4.677537s, 2037 343,232 168,184 FRB Ser. 06-AR39, Class A1, 0.42472s, 2037 7,226,659 3,360,396 FRB Ser. 06-AR21, Class A1, 0.36472s, 2036 1,204,827 445,786 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.44472s, 2037 1,949,951 740,981 FRB Ser. 06-A7, Class 1A1, 0.40472s, 2036 1,858,589 892,123 FRB Ser. 07-A1, Class 1A3A, 0.39472s, 2037 1,357,369 563,308 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.864s, 2045 68,594 68,615 Ser. 06-LDP8, Class A3B, 5.447s, 2045 374,000 405,685 Ser. 07-LDPX, Class A3S, 5.317s, 2049 580,000 594,812 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,014,000 1,021,352 Ser. 06-LDP8, Class X, IO, 0.556657s, 2045 2,593,132 52,962 Ser. 06-CB17, Class X, IO, 0.504656s, 2043 23,573,438 503,859 Ser. 07-LDPX, Class X, IO, 0.337341s, 2049 4,593,568 51,926 36 MORTGAGE-BACKED SECURITIES (20.6%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.150035s, 2051 $8,382,748 $83,274 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 121,047 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 F 683,000 655,615 Ser. 03-C5, Class F, 4.843s, 2037 442,000 406,640 Ser. 07-C2, Class XW, IO, 0.541841s, 2040 978,316 19,963 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.68934s, 2038 1,571,116 37,839 Ser. 06-C7, Class XCL, IO, 0.300708s, 2038 2,880,230 42,204 Ser. 05-C2, Class XCL, IO, 0.263153s, 2040 4,044,516 28,619 Ser. 06-C6, Class XCL, IO, 0.219124s, 2039 14,125,591 249,769 Ser. 07-C2, Class XCL, IO, 0.195703s, 2040 8,409,806 101,052 Ser. 06-C1, Class XCL, IO, 0.120486s, 2041 10,320,483 110,429 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.37472s, 2037 450,902 193,888 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827867s, 2050 539,000 575,679 FRB Ser. 07-C1, Class A2, 5.723867s, 2050 1,067,854 1,079,773 Ser. 08-C1, Class A2, 5.425s, 2051 102,443 104,603 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.363s, 2049 322,530 313,257 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.753334s, 2049 192,519 13,958 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 270,599 FRB Ser. 07-IQ15, Class A2, 5.843688s, 2049 413,000 420,745 Ser. 07-IQ14, Class A2, 5.61s, 2049 392,887 406,073 FRB Ser. 07-HQ12, Class A2, 5.590489s, 2049 531,063 541,790 FRB Ser. 07-HQ12, Class A2FL, 0.49322s, 2049 243,781 211,139 Ser. 05-HQ5, Class X2, IO, 0.166714s, 2042 38,575,493 133,085 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 295,200 Ser. 05-HQ5, Class X1, IO, 0.121685s, 2042 1,491,457 7,800 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 359,000 344,529 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 656,143 666,044 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A1A, 0.41472s, 2036 3,109,376 1,150,469 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 100,000 4,000 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.845604s, 2036 551,334 4,025 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.022917s, 2045 1,850,772 259,108 Ser. 07-4, Class 1A4, IO, 1s, 2045 2,516,064 102,152 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.907622s, 2039 F 1,008,000 872,722 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 343,093 341,377 37 MORTGAGE-BACKED SECURITIES (20.6%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.737444s, 2049 $121,211 $123,747 Ser. 07-C30, Class APB, 5.294s, 2043 112,000 117,306 Ser. 07-C34, IO, 0.378367s, 2046 2,263,560 35,877 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.29472s, 2036 3,107,344 1,180,791 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 43,935 Ser. 05-C1A, Class C, 4.9s, 2036 85,000 85,714 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.47472s, 2037 2,413,511 1,319,126 FRB Ser. 07-0C2, Class A1, 0.34472s, 2037 1,545,348 741,764 Total mortgage-backed securities (cost $76,360,582) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 $11,896,982 $11,659 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 11,896,982 18,976 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 10,995,947 38,156 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 3,773,000 64,141 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 11,896,982 250 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 11,896,982 6,424 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 10,995,947 235,093 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 3,773,000 57,161 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 15,990,000 56,605 38 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 $6,315,000 $9,182 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 3,773,000 25,355 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 6,937,678 486 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 5,916,923 74,021 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,100,307 88,399 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,366,769 23,502 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 5,916,923 58,933 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,916,923 55,915 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.89 333,570 6,699 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 15,990,000 20,627 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 6,315,000 10,104 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 3,773,000 21,582 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 4,027,000 22,914 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 8,050,000 70,840 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 $1,611,000 $17,028 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 6,937,678 544,746 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 5,916,923 491,400 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,100,307 594,438 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,366,769 222,713 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 5,916,923 561,279 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,916,923 570,096 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.39 333,570 22,644 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/5.12 338,985 6,180 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 8,050,000 70,840 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 8,101,000 41,072 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 8,101,000 130,183 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.12 338,985 20,146 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 1,208,300 1,704 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $8,050,000 $70,840 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 8,101,000 130,183 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 1,208,300 112,191 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 11,896,982 24,365 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 11,896,982 29,505 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 3,773,000 16,224 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.355 2,351,234 47 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 11,896,982 12,016 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 11,896,982 16,299 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 3,773,000 11,055 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 8,050,000 70,840 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 8,050,000 83,801 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/3.855 2,351,234 417,767 41 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 $15,990,000 $42,374 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 15,990,000 31,692 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 7,995,000 11,673 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 9,473,000 16,388 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 9,473,000 25,975 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 7,587,846 34,145 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 7,512,000 290,940 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 7,512,000 314,377 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 7,512,000 333,758 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 7,512,000 350,660 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 10,339,779 396,634 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,489,851 270,778 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 2,053,580 2 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 $3,109,358 $466 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 15,990,000 6,236 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 15,990,000 11,673 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 7,995,000 13,112 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 9,473,000 10,041 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 9,473,000 19,799 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 7,587,846 174,141 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 8,050,000 70,840 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 8,101,000 42,935 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 8,050,000 83,801 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 7,512,000 35,231 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 7,512,000 56,115 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 7,512,000 73,242 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 $7,512,000 $87,590 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 8,101,000 132,775 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,671,000 31,348 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 1,671,000 25,399 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 1,671,000 37,865 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 10,339,779 407,594 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,489,851 239,718 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 3,109,358 410,311 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 2,053,580 443,286 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 3,773,000 40,484 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,804,219 57,520 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 5,496,611 51,228 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.565 331,452 7,713 44 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/1.9275 $8,050,000 $70,840 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 8,101,000 41,963 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 3,773,000 30,788 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,804,219 538,632 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 5,496,611 531,083 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.565 331,452 24,393 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 2014. Jan-12/1.722 CHF5,730,000 4,478 Total purchased options outstanding (cost $9,632,190) ASSET-BACKED SECURITIES (3.0%)* Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.11972s, 2034 $12,877 $3,911 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 221,183 130,498 Ser. 00-A, Class A3, 7.83s, 2030 F 2,694,513 1,502,793 Conseco Finance Securitizations Corp. Ser. 00-1, Class A5, 8.06s, 2031 104,503 70,801 Ser. 00-4, Class A5, 7.97s, 2032 36,166 23,960 FRB Ser. 02-1, Class M1A, 2.28944s, 2033 1,418,000 1,234,844 Countrywide Asset Backed Certificates FRB Ser. 07-BC2, Class 2A3, 0.48472s, 2037 F 466,000 181,651 FRB Ser. 07-3, Class 2A2, 0.41472s, 2047 2,114,000 1,493,188 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 327,000 296,368 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 121,603 128,069 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,357 110,520 Ser. 94-4, Class B2, 8.6s, 2019 71,771 35,728 Ser. 97-6, Class M1, 7.21s, 2029 14,000 11,989 Ser. 93-3, Class B, 6.85s, 2018 1,848 1,680 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 731,215 681,858 45 ASSET-BACKED SECURITIES (3.0%)* cont. Principal amount Value GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.49472s, 2035 $322,009 $241,507 FRB Ser. 06-16, Class A1, 0.30472s, 2036 2,131,573 852,629 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.41472s, 2037 545,919 240,204 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.44472s, 2034 11,020 2,623 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.40472s, 2036 52,667 21,095 FRB Ser. 06-2, Class A2C, 0.39472s, 2036 74,000 38,891 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 157,736 137,428 Ser. 00-D, Class A4, 7.4s, 2030 297,827 182,419 Ser. 01-D, Class A4, 6.93s, 2031 1,036,157 758,985 Ser. 98-A, Class M, 6.825s, 2028 12,000 11,656 Ser. 01-E, Class A4, 6.81s, 2031 8,950 7,127 Ser. 01-C, Class A2, 5.92s, 2017 87,923 41,324 Ser. 02-A, Class A2, 5.01s, 2020 98,623 94,117 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 38,698 35,747 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.45472s, 2036 125,000 36,582 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.39472s, 2036 F 4,028,398 2,119,944 Total asset-backed securities (cost $11,944,299) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (2.8%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 $44,239 $47,859 5 1/2s, June 1, 2035 55,807 60,636 5 1/2s, April 1, 2020 38,043 41,122 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 205,277 233,443 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 163,550 180,048 6s, July 1, 2037 16,942 18,579 6s, with due dates from May 1, 2021 to October 1, 2021 118,132 128,285 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 125,083 135,849 5s, May 1, 2037 432,526 465,185 5s, with due dates from May 1, 2020 to March 1, 2021 21,685 23,412 4 1/2s, TBA, November 1, 2041 5,000,000 5,287,500 4s, with due dates from May 1, 2019 to September 1, 2020 264,202 279,662 4s, TBA, November 1, 2041 3,000,000 3,118,828 Total U.S. government agency mortgage obligations (cost $9,909,298) 46 MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $119,884 IL State G.O. Bonds 4.421s, 1/1/15 45,000 46,969 4.071s, 1/1/14 135,000 138,970 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 116,241 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 125,672 Total municipal bonds and notes (cost $490,698) SENIOR LOANS (—%)* c Principal amount Value Aramark Corp. bank term loan FRN Ser. B, 2.244s, 2014 $7,147 $7,030 Aramark Corp. bank term loan FRN Ser. B2, 3.619s, 2016 15,770 15,573 Aramark Corp. bank term loan FRN Ser. C, 0.089s, 2016 1,037 1,024 Aramark Corp. bank term loan FRN Ser. C, 0.089s, 2014 576 555 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.247s, 2015 21,785 19,171 Charter Communications, Inc. bank term loan FRN Ser. C, 3.62s, 2016 23,146 22,943 Freescale Semiconductor, Inc. bank term loan FRN 4.489s, 2016 13,844 13,290 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 9,495 9,376 SunGard Data Systems, Inc. bank term loan FRN 1.991s, 2014 1,182 1,162 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.9s, 2016 24,490 24,154 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.758s, 2017 25,177 17,108 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 26,405 25,362 West Corp. bank term loan FRN Ser. B2, 2.692s, 2013 5,434 5,346 West Corp. bank term loan FRN Ser. B5, 4.567s, 2016 13,216 13,068 Total senior loans (cost $178,931) SHORT-TERM INVESTMENTS (28.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 68,002,293 $68,002,293 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 # ## $5,054,000 5,053,575 U.S. Treasury Bills with an effective yield of 0.095%, May 31, 2012 ## 200,000 199,888 U.S. Treasury Bills with effective yields ranging from 0.062% to 0.150%, November 17, 2011 # ## 11,831,000 11,830,351 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.125%, May 3, 2012 # ## 3,794,000 3,791,890 U.S. Treasury Bills with effective yields ranging from 0.082% to 0.111%, July 26, 2012 # ## 6,731,000 6,725,771 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.109%, February 9, 2012 ## 911,000 910,727 U.S. Treasury Bills with effective yields ranging from 0.074% to 0.079%, June 28, 2012 # ## 4,747,000 4,744,652 Total short-term investments (cost $101,259,147) TOTAL INVESTMENTS Total investments (cost $393,237,902) 47 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Nuevo Sol SEK Swedish Krona USD /$ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $355,655,944. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $140,236,850 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 48 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 64.6% Canada 1.0% Germany 14.2 Netherlands 0.6 United Kingdom 7.5 Russia 0.5 Supra-Nation 2.4 Sweden 0.5 France 2.3 Brazil 0.5 Italy 1.7 Other 2.9 Argentina 1.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $331,047,421) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 11/16/11 $1,173,833 $1,070,837 $(102,996) Brazilian Real Buy 11/16/11 574,723 531,062 43,661 British Pound Buy 11/16/11 27,331 26,368 963 Canadian Dollar Sell 11/16/11 1,841,158 1,752,228 (88,930) Chilean Peso Sell 11/16/11 76,568 70,437 (6,131) Czech Koruna Buy 11/16/11 299,057 284,954 14,103 Euro Buy 11/16/11 183,867 205,620 (21,753) Hungarian Forint Sell 11/16/11 72,579 70,387 (2,192) Japanese Yen Buy 11/16/11 1,036,271 1,079,720 (43,449) Mexican Peso Buy 11/16/11 74,263 71,768 2,495 Norwegian Krone Buy 11/16/11 16,634 15,769 865 Russian Ruble Sell 11/16/11 117,233 107,994 (9,239) Singapore Dollar Buy 11/16/11 28,610 27,390 1,220 South African Rand Buy 11/16/11 94,289 92,895 1,394 South Korean Won Buy 11/16/11 86,886 80,170 6,716 Swedish Krona Sell 11/16/11 416,427 394,265 (22,162) Swiss Franc Buy 11/16/11 2,101,701 2,017,611 84,090 Taiwan Dollar Sell 11/16/11 548,051 534,132 (13,919) Turkish Lira Sell 11/16/11 292,387 271,837 (20,550) 49 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $331,047,421) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 11/16/11 $3,099,499 $3,227,766 $(128,267) Brazilian Real Sell 11/16/11 152,694 140,604 (12,090) British Pound Sell 11/16/11 3,861,961 3,778,132 (83,829) Canadian Dollar Sell 11/16/11 4,336,820 4,228,655 (108,165) Chilean Peso Sell 11/16/11 63,210 58,111 (5,099) Czech Koruna Buy 11/16/11 142,301 135,492 6,809 Euro Buy 11/16/11 1,634,057 1,489,364 144,693 Hungarian Forint Sell 11/16/11 976,003 987,661 11,658 Indian Rupee Sell 11/16/11 1,066,202 1,046,057 (20,145) Indonesian Rupiah Sell 11/16/11 263,078 249,728 (13,350) Japanese Yen Buy 11/16/11 5,427,196 5,495,316 (68,120) Malaysian Ringgit Buy 11/16/11 208,206 199,159 9,047 Mexican Peso Buy 11/16/11 89,552 100,092 (10,540) New Zealand Dollar Buy 11/16/11 294,087 276,196 17,891 Norwegian Krone Buy 11/16/11 4,528,033 4,436,235 91,798 Polish Zloty Sell 11/16/11 219,730 192,194 (27,536) Russian Ruble Buy 11/16/11 81,227 74,667 6,560 Singapore Dollar Sell 11/16/11 280,841 268,505 (12,336) South Korean Won Buy 11/16/11 861,475 840,006 21,469 Swedish Krona Sell 11/16/11 4,691,162 4,508,715 (182,447) Swiss Franc Sell 11/16/11 1,031,879 990,268 (41,611) Taiwan Dollar Buy 11/16/11 374,239 386,338 (12,099) Thai Baht Sell 11/16/11 67,732 66,496 (1,236) Turkish Lira Buy 11/16/11 437,172 406,935 30,237 Citibank, N.A. Australian Dollar Buy 11/16/11 5,344,689 5,208,175 136,514 Brazilian Real Buy 11/16/11 367,279 338,560 28,719 British Pound Sell 11/16/11 2,722,600 2,677,427 (45,173) Canadian Dollar Sell 11/16/11 3,481,932 3,449,262 (32,670) Chilean Peso Buy 11/16/11 20,990 19,285 1,705 Czech Koruna Sell 11/16/11 42,242 40,467 (1,775) Danish Krone Buy 11/16/11 935,829 898,793 37,036 Euro Sell 11/16/11 17,506,721 16,987,471 (519,250) Hungarian Forint Sell 11/16/11 104,077 101,066 (3,011) Japanese Yen Buy 11/16/11 4,188,515 4,270,318 (81,803) Mexican Peso Buy 11/16/11 215,880 209,172 6,708 New Zealand Dollar Buy 11/16/11 6,787 6,371 416 Norwegian Krone Buy 11/16/11 576,044 546,118 29,926 Polish Zloty Sell 11/16/11 65,332 62,055 (3,277) Singapore Dollar Sell 11/16/11 81,845 78,325 (3,520) South African Rand Sell 11/16/11 121,465 119,695 (1,770) South Korean Won Buy 11/16/11 49,174 45,372 3,802 Swedish Krona Sell 11/16/11 421,643 399,584 (22,059) Swiss Franc Buy 11/16/11 578,039 554,754 23,285 50 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $331,047,421) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Taiwan Dollar Buy 11/16/11 $414,774 $425,241 $(10,467) Turkish Lira Buy 11/16/11 110,462 102,817 7,645 Credit Suisse AG Australian Dollar Buy 11/16/11 4,681,863 4,742,465 (60,602) Brazilian Real Sell 11/16/11 616,467 569,025 (47,442) British Pound Sell 11/16/11 1,486,619 1,502,235 15,616 Canadian Dollar Sell 11/16/11 5,756,050 5,639,874 (116,176) Chilean Peso Sell 11/16/11 28,283 25,992 (2,291) Czech Koruna Sell 11/16/11 123,622 117,861 (5,761) Euro Sell 11/16/11 5,596,412 5,586,829 (9,583) Hungarian Forint Sell 11/16/11 592,578 574,803 (17,775) Indian Rupee Sell 11/16/11 1,290,478 1,265,841 (24,637) Japanese Yen Buy 11/16/11 1,258,224 1,254,088 4,136 Malaysian Ringgit Sell 11/16/11 260,803 249,276 (11,527) Mexican Peso Buy 11/16/11 191,591 190,695 896 Norwegian Krone Buy 11/16/11 4,097,871 4,192,077 (94,206) Polish Zloty Sell 11/16/11 71,548 69,603 (1,945) Russian Ruble Sell 11/16/11 129,665 119,166 (10,499) Singapore Dollar Buy 11/16/11 448,436 428,838 19,598 South African Rand Buy 11/16/11 295,544 293,945 1,599 South Korean Won Sell 11/16/11 59,446 58,406 (1,040) Swedish Krona Sell 11/16/11 2,001,748 2,098,851 97,103 Swiss Franc Sell 11/16/11 441,648 423,491 (18,157) Taiwan Dollar Buy 11/16/11 282,954 297,388 (14,434) Turkish Lira Sell 11/16/11 245,722 228,619 (17,103) Deutsche Bank AG Australian Dollar Sell 11/16/11 1,592,675 1,393,561 (199,114) Brazilian Real Buy 11/16/11 333,954 309,247 24,707 British Pound Buy 11/16/11 1,017,498 981,394 36,104 Canadian Dollar Sell 11/16/11 2,789,518 2,790,473 955 Chilean Peso Buy 11/16/11 279,655 257,188 22,467 Czech Koruna Sell 11/16/11 112,121 106,868 (5,253) Euro Sell 11/16/11 406,889 480,131 73,242 Hungarian Forint Sell 11/16/11 86,521 83,892 (2,629) Malaysian Ringgit Buy 11/16/11 469,660 449,462 20,198 Mexican Peso Sell 11/16/11 313,602 303,572 (10,030) New Zealand Dollar Sell 11/16/11 217,091 203,935 (13,156) Norwegian Krone Buy 11/16/11 312,542 375,636 (63,094) Polish Zloty Buy 11/16/11 224,094 222,774 1,320 Singapore Dollar Sell 11/16/11 151,976 145,405 (6,571) South Korean Won Buy 11/16/11 681,087 673,807 7,280 Swedish Krona Sell 11/16/11 1,032,803 977,097 (55,706) Swiss Franc Buy 11/16/11 286,798 275,151 11,647 Taiwan Dollar Buy 11/16/11 428,528 439,227 (10,699) Turkish Lira Sell 11/16/11 169,864 157,710 (12,154) 51 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $331,047,421) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 11/16/11 $3,053,417 $3,107,722 $(54,305) British Pound Buy 11/16/11 1,850,596 1,785,057 65,539 Canadian Dollar Sell 11/16/11 2,003,330 1,983,179 (20,151) Chilean Peso Sell 11/16/11 85,447 78,509 (6,938) Euro Sell 11/16/11 14,366,582 13,845,150 (521,432) Hungarian Forint Sell 11/16/11 514,102 498,944 (15,158) Japanese Yen Buy 11/16/11 3,057,654 3,116,924 (59,270) Norwegian Krone Buy 11/16/11 1,131,811 1,183,041 (51,230) Polish Zloty Buy 11/16/11 56,918 57,023 (105) South African Rand Sell 11/16/11 124,080 122,089 (1,991) Swedish Krona Sell 11/16/11 1,184,159 1,122,112 (62,047) Swiss Franc Buy 11/16/11 222,761 213,661 9,100 HSBC Bank USA, National Association Australian Dollar Buy 11/16/11 4,827,707 4,800,341 27,366 British Pound Sell 11/16/11 3,066,354 2,954,763 (111,591) Canadian Dollar Sell 11/16/11 2,691,532 2,697,199 5,667 Euro Sell 11/16/11 922,936 1,021,582 98,646 Indian Rupee Sell 11/16/11 1,613,486 1,581,792 (31,694) Japanese Yen Buy 11/16/11 4,913,960 5,012,547 (98,587) New Zealand Dollar Buy 11/16/11 56,394 52,942 3,452 Norwegian Krone Sell 11/16/11 1,921,043 1,819,634 (101,409) Singapore Dollar Buy 11/16/11 375,517 359,355 16,162 South Korean Won Sell 11/16/11 460,192 423,669 (36,523) Swiss Franc Buy 11/16/11 492,923 472,720 20,203 Taiwan Dollar Buy 11/16/11 77,060 75,098 1,962 JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/16/11 5,828,025 5,855,834 (27,809) Brazilian Real Sell 11/16/11 348,120 320,350 (27,770) British Pound Sell 11/16/11 1,738,863 1,742,172 3,309 Canadian Dollar Sell 11/16/11 1,912,937 1,868,824 (44,113) Chilean Peso Sell 11/16/11 162,497 149,274 (13,223) Czech Koruna Sell 11/16/11 376,414 359,006 (17,408) Euro Buy 11/16/11 1,333,560 1,047,218 286,342 Hungarian Forint Sell 11/16/11 714,199 734,228 20,029 Japanese Yen Buy 11/16/11 5,941,829 5,990,565 (48,736) Malaysian Ringgit Sell 11/16/11 315,093 301,167 (13,926) Mexican Peso Buy 11/16/11 534,660 517,726 16,934 New Zealand Dollar Buy 11/16/11 229,372 215,168 14,204 Norwegian Krone Buy 11/16/11 258,711 244,644 14,067 Peruvian Nuevo Sol Sell 11/16/11 339,804 330,783 (9,021) Polish Zloty Buy 11/16/11 319,094 301,948 17,146 Russian Ruble Sell 11/16/11 117,233 107,757 (9,476) Singapore Dollar Buy 11/16/11 260,359 248,924 11,435 South African Rand Buy 11/16/11 502,244 500,442 1,802 52 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $331,047,421) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. South Korean Won Buy 11/16/11 $298,495 $321,821 $(23,326) Swedish Krona Sell 11/16/11 199,698 188,790 (10,908) Swiss Franc Buy 11/16/11 230,737 221,360 9,377 Taiwan Dollar Sell 11/16/11 785,212 766,268 (18,944) Thai Baht Sell 11/16/11 255,975 251,141 (4,834) Turkish Lira Buy 11/16/11 17,697 16,431 1,266 Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/16/11 6,816,582 6,949,490 (132,908) Brazilian Real Sell 11/16/11 751,860 690,667 (61,193) British Pound Sell 11/16/11 14,375,040 13,884,214 (490,826) Canadian Dollar Sell 11/16/11 3,506,705 3,219,671 (287,034) Chilean Peso Sell 11/16/11 27,779 25,511 (2,268) Czech Koruna Buy 11/16/11 327,256 311,897 15,359 Euro Sell 11/16/11 6,759,385 6,682,433 (76,952) Hungarian Forint Sell 11/16/11 1,274,256 1,282,160 7,904 Indian Rupee Sell 11/16/11 784,769 770,096 (14,673) Japanese Yen Buy 11/16/11 4,458,774 4,397,312 61,462 Malaysian Ringgit Buy 11/16/11 442,954 425,950 17,004 Mexican Peso Buy 11/16/11 133,658 129,919 3,739 New Zealand Dollar Buy 11/16/11 14,058 13,204 854 Norwegian Krone Buy 11/16/11 5,090,799 5,229,114 (138,315) Polish Zloty Sell 11/16/11 226,762 215,380 (11,382) Russian Ruble Buy 11/16/11 113,537 104,375 9,162 Singapore Dollar Sell 11/16/11 156,678 150,294 (6,384) South African Rand Sell 11/16/11 106,462 105,055 (1,407) South Korean Won Buy 11/16/11 208,751 192,503 16,248 Swedish Krona Sell 11/16/11 1,657,470 1,567,149 (90,321) Swiss Franc Sell 11/16/11 693,009 664,990 (28,019) Taiwan Dollar Buy 11/16/11 225,121 240,012 (14,891) Turkish Lira Buy 11/16/11 154,478 143,805 10,673 State Street Bank and Trust Co. Australian Dollar Buy 11/16/11 7,549,163 7,493,798 55,365 Brazilian Real Buy 11/16/11 257,432 236,741 20,691 British Pound Sell 11/16/11 2,680,479 2,666,535 (13,944) Canadian Dollar Sell 11/16/11 1,689,015 1,552,994 (136,021) Czech Koruna Buy 11/16/11 340,504 324,661 15,843 Euro Sell 11/16/11 14,187,833 14,016,873 (170,960) Hungarian Forint Buy 11/16/11 56,112 54,376 1,736 Indonesian Rupiah Sell 11/16/11 532,217 508,476 (23,741) Japanese Yen Buy 11/16/11 2,184,125 2,152,434 31,691 Malaysian Ringgit Sell 11/16/11 138,152 132,397 (5,755) Mexican Peso Sell 11/16/11 536,122 519,416 (16,706) Norwegian Krone Buy 11/16/11 6,597,631 6,728,332 (130,701) Polish Zloty Buy 11/16/11 183,093 190,738 (7,645) 53 FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $331,047,421) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Russian Ruble Sell 11/16/11 $117,230 $107,754 $(9,476) Singapore Dollar Sell 11/16/11 299,090 294,133 (4,957) South African Rand Sell 11/16/11 264,798 260,768 (4,030) South Korean Won Buy 11/16/11 297,132 274,233 22,899 Swedish Krona Buy 11/16/11 438,661 507,982 (69,321) Swiss Franc Sell 11/16/11 444,610 426,471 (18,139) Taiwan Dollar Buy 11/16/11 46,910 66,797 (19,887) Thai Baht Buy 11/16/11 706,268 695,589 10,679 Turkish Lira Sell 11/16/11 27,672 6,698 (20,974) UBS AG Australian Dollar Buy 11/16/11 6,694,118 6,607,872 86,246 Brazilian Real Sell 11/16/11 153,507 141,640 (11,867) British Pound Sell 11/16/11 6,336,979 6,268,701 (68,278) Canadian Dollar Sell 11/16/11 2,137,119 1,916,651 (220,468) Czech Koruna Sell 11/16/11 161,641 154,133 (7,508) Euro Sell 11/16/11 4,924,582 4,972,897 48,315 Hungarian Forint Sell 11/16/11 168,992 163,973 (5,019) Indian Rupee Sell 11/16/11 927,461 912,505 (14,956) Japanese Yen Sell 11/16/11 3,564,052 3,661,300 97,248 Mexican Peso Buy 11/16/11 68,155 66,008 2,147 New Zealand Dollar Buy 11/16/11 24,480 22,992 1,488 Norwegian Krone Buy 11/16/11 5,353,314 5,490,833 (137,519) Polish Zloty Buy 11/16/11 374,630 362,199 12,431 Russian Ruble Buy 11/16/11 77,955 71,773 6,182 Singapore Dollar Sell 11/16/11 80,411 89,010 8,599 South African Rand Buy 11/16/11 351,806 345,774 6,032 South Korean Won Buy 11/16/11 130,674 120,623 10,051 Swedish Krona Buy 11/16/11 300,459 286,126 14,333 Swiss Franc Sell 11/16/11 403,704 387,446 (16,258) Taiwan Dollar Buy 11/16/11 190,875 207,944 (17,069) Thai Baht Buy 11/16/11 108,538 106,726 1,812 Turkish Lira Sell 11/16/11 33,308 11,304 (22,004) Westpac Banking Corp. Australian Dollar Buy 11/16/11 5,582,990 5,468,978 114,012 British Pound Buy 11/16/11 2,371,001 2,292,649 78,352 Canadian Dollar Sell 11/16/11 5,899,066 5,689,749 (209,317) Euro Sell 11/16/11 4,775,634 4,766,906 (8,728) Japanese Yen Buy 11/16/11 2,549,625 2,539,037 10,588 New Zealand Dollar Sell 11/16/11 132,743 124,583 (8,160) Norwegian Krone Buy 11/16/11 473,514 449,082 24,432 Swedish Krona Buy 11/16/11 4,017 3,807 210 Swiss Franc Buy 11/16/11 374,648 359,547 15,101 Total 54 FUTURES CONTRACTS OUTSTANDING at 10/31/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 2 $235,296 Dec-11 $11,292 Canadian Government Bond 10 yr (Long) 33 4,347,360 Dec-11 17,954 Euro-Bobl 5 yr (Short) 49 8,294,809 Dec-11 11,926 Euro-Bund 10 yr (Short) 64 11,996,790 Dec-11 171,872 Euro-Buxl 30 yr (Long) 6 999,751 Dec-11 (26,722) Euro-Schatz 2 yr (Long) 21 3,187,485 Dec-11 (10,302) Euro-Swiss Franc 3 Month (Short) 7 1,993,222 Dec-11 (15,130) Euro-Swiss Franc 3 Month (Short) 16 4,559,580 Jun-12 (41,340) Euro-Swiss Franc 3 Month (Short) 16 4,559,581 Dec-12 (71,645) Euro-Swiss Franc 3 Month (Short) 16 4,558,213 Mar-12 (43,477) Japanese Government Bond 10 yr (Long) 20 36,341,775 Dec-11 (175,405) Japanese Government Bond 10 yr Mini (Long) 35 6,366,078 Dec-11 (24,444) U.K. Gilt 10 yr (Short) 45 9,286,108 Dec-11 (64,327) U.S. Treasury Bond 30 yr (Long) 15 2,085,469 Dec-11 28,989 U.S. Treasury Bond 30 yr (Long) 46 7,009,250 Dec-11 445,571 U.S. Treasury Note 10 yr (Long) 170 21,940,625 Dec-11 (96,275) Total WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $7,119,234 Aug-16/4.28 $771,939 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 16,876,413 Aug-16/4.35 1,894,058 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 7,119,234 Aug-16/4.28 370,841 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 16,876,413 Aug-16/5.35 520,215 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,440,000 Apr-12/2.4275 165,637 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 3,985,400 Aug-12/2.73 170,894 55 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. $1,944,749 Jul-14/4.19 $224,817 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 2,333,699 Aug-14/4.20 270,772 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 777,900 Jul-14/4.34 97,428 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 1,944,749 Jul-14/4.35 244,858 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 1,944,754 Jul-14/4.3725 248,228 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 3,147,299 Jul-16/4.67 404,875 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,776,759 Aug-16/4.68 487,923 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 1,509,912 May-16/4.745 120,862 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 3,147,299 Jul-16/4.80 429,301 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,258,920 Jul-16/4.80 171,717 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 3,147,299 Jul-16/4.815 432,178 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,011,340 Feb-15/5.36 190,251 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 3,985,400 Aug-12/2.73 119,442 56 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. $1,944,749 Jul-14/4.19 $62,615 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 2,333,699 Aug-14/4.20 75,075 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 777,900 Jul-14/4.34 22,771 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 1,944,749 Jul-14/4.35 56,569 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 1,944,754 Jul-14/4.3725 55,571 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 3,147,299 Jul-16/4.67 134,641 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,776,759 Aug-16/4.68 160,890 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 1,509,912 May-16/4.745 31,874 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 3,147,299 Jul-16/4.80 126,112 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,258,920 Jul-16/4.80 50,369 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 3,147,299 Jul-16/4.815 124,916 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,011,340 Feb-15/5.36 20,395 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,440,000 Apr-12/2.4275 165,637 57 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. $5,509,000 Jan-12/2.4475 $123,126 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 4,027,000 Oct-16/2.5625 86,138 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 6,692,000 Jul-12/2.6075 243,254 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 3,253,907 May-16/4.11 192,400 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 2026. 2,122,325 Jun-16/4.86 298,034 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 3,253,907 May-16/5.11 59,416 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 2026. 2,122,325 Jun-16/5.86 51,152 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,440,000 Apr-12/2.4275 165,637 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 6,692,000 Jul-12/2.6075 243,254 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 16,528,600 Aug-12/2.855 824,942 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 988,742 May-16/4.7575 79,570 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 3,774,781 May-16/4.77 305,402 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 16,528,600 Aug-12/2.855 427,264 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 988,742 May-16/4.7575 20,757 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 3,774,781 May-16/4.77 78,817 58 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. $6,440,000 Apr-12/2.4275 $165,637 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 6,440,000 Apr-12/2.498 187,662 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 1,611,000 Oct-16/2.7975 41,274 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 3,187,839 May-16/4.60 238,396 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 9,672,167 May-16/4.765 779,625 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 3,187,839 May-16/4.60 72,683 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 9,672,167 May-16/4.765 203,270 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 14,794,226 Dec-11/1.29 61,692 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 1,585,597 Nov-11/2.31 74,444 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,440,000 Apr-12/2.4275 165,637 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 5,509,000 Jan-12/2.46325 126,982 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 6,440,000 Apr-12/2.498 187,662 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 1,249,000 Jan-12/2.52 33,748 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 1,307,000 Apr-12/2.60 45,366 59 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. $6,692,000 Jul-12/2.61875 $246,935 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 950,000 Jul-12/2.6825 38,352 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. 3,203,784 May-16/4.36 214,423 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 899,287 Jun-16/4.77 121,725 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 14,794,226 Dec-11/1.29 116,431 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. 1,585,597 Nov-11/2.31 16 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 899,287 Jun-16/4.77 35,774 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 3,203,784 May-16/4.86 65,018 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,440,000 Apr-12/2.4275 165,637 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 5,509,000 Jan-12/2.453 124,724 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 4,482,500 Sep-15/4.04 434,695 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 1,907,706 Jul-14/4.29 233,164 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 1,806,603 Jul-14/4.36 229,090 60 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $5,252,000 Aug-15/4.375 $1,302,307 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.46 1,361,549 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 3,087,351 Jul-16/4.74 410,290 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 2,923,729 Jul-16/4.79 397,484 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 2,265,781 Jun-16/4.815 312,719 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 599,600 Apr-12/4.8675 129,849 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 2,765,900 Feb-15/5.27 502,509 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 3,954,500 May-12/5.51 1,073,568 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 4,482,500 Sep-15/4.04 225,604 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 1,907,706 Jul-14/4.29 57,189 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 1,806,603 Jul-14/4.36 51,851 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.375 380,823 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.46 358,396 61 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $18,558,835) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. $3,087,351 Jul-16/4.74 $126,952 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 2,923,729 Jul-16/4.79 117,417 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 2,265,781 Jun-16/4.815 87,980 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 599,600 Apr-12/4.8675 102 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 2,765,900 Feb-15/5.27 58,504 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 3,954,500 May-12/5.51 277 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 2014. CHF 5,730,000 Jan-12/0.722 77,431 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $72,869,600 $8,376 7/8/13 0.68% 3 month USD- LIBOR-BBA $(295,949) 13,057,800 — 9/23/13 3 month USD- LIBOR-BBA 0.45% (24,421) 12,910,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (9,743) 1,896,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% (20,568) 18,617,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (241) 13,717,000 — 10/5/13 3 month USD- LIBOR-BBA 0.597% 12,592 1,745,000 — 10/11/21 3 month USD- LIBOR-BBA 2.18% (21,127) 8,108,000 — 10/11/21 3 month USD- LIBOR-BBA 2.30% (9,003) 62 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $3,136,000 $— 10/11/21 3 month USD- LIBOR-BBA 2.245% $(19,289) 2,290,000 — 8/2/21 2.97236% 3 month USD- LIBOR-BBA (153,161) 6,571,000 — 10/14/26 3 month USD- LIBOR-BBA 2.74% 19,276 30,907,300 (46,272) 2/7/15 1.891% 3 month USD- LIBOR-BBA (1,262,683) AUD 1,080,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (86,919) CAD 757,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 11,456 CAD 1,069,000 — 10/6/21 3 month CAD- BA-CDOR 2.445% (14,090) CAD 1,300,000 — 10/31/21 2.64% 3 month CAD- BA-CDOR (3,374) EUR 7,000,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 185,920 GBP 377,000 — 10/11/21 2.76% 6 month GBP- LIBOR-BBA (3,990) JPY 470,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 16,297 JPY 191,000,000 — 10/6/21 6 month JPY- LIBOR-BBA 0.98625% (7,749) JPY 207,000,000 — 10/13/21 0.9925% 6 month JPY- LIBOR-BBA 10,783 Barclays Bank PLC $4,785,629 43,310 9/8/16 2.065% 3 month USD- LIBOR-BBA (151,689) 1,185,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA 12,036 6,897,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA 21,968 2,178,500 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 36,278 4,837,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA 9,177 10,903,500 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (11,059) 54,416,800 21,685 9/21/13 0.50% 3 month USD- LIBOR-BBA 68,804 16,392,100 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 21,755 4,219,000 — 9/22/21 3 month USD- LIBOR-BBA 2.18% (44,100) 375,000 — 9/22/41 2.975% 3 month USD- LIBOR-BBA (1,567) 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $12,910,000 $— 9/26/13 3 month USD- LIBOR-BBA 0.50625% $(10,146) 17,776,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (10,158) 10,171,000 — 9/28/21 2.041% 3 month USD- LIBOR-BBA 241,172 60,037,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (43,477) 1,844,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% (37,572) 2,305,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% (30,770) 14,370,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (5,047) 2,765,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA 34,433 10,502,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% (2,582) 33,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA 949 5,956,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (759) 1,811,000 — 10/4/21 2.089% 3 month USD- LIBOR-BBA 35,884 2,813,000 — 10/6/21 1.999% 3 month USD- LIBOR-BBA 79,430 1,044,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 19,836 11,915,685 — 10/7/18 3 month USD- LIBOR-BBA 1.73% (67,598) 6,029,000 — 10/7/13 3 month USD- LIBOR-BBA 0.636% 10,054 7,876,000 — 10/7/21 3 month USD- LIBOR-BBA 2.11% (142,947) 489,000 — 10/7/41 2.668% 3 month USD- LIBOR-BBA 29,099 14,975,062 73,378 10/11/16 1.97% 3 month USD- LIBOR-BBA (433,023) 2,745,000 — 7/12/20 3 month USD- LIBOR-BBA 3.1225% 240,833 1,481,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (6,487) 3,134,000 — 10/24/13 0.648% 3 month USD- LIBOR-BBA (5,371) 1,101,000 — 10/24/21 2.363% 3 month USD- LIBOR-BBA (3,905) 607,000 — 10/25/21 2.385% 3 month USD- LIBOR-BBA (3,336) 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $15,882,000 $— 10/27/13 0.64625% 3 month USD- LIBOR-BBA $(25,938) 5,039,000 — 7/13/20 3 month USD- LIBOR-BBA 2.93% 360,088 5,100,563 (78,549) 9/21/21 3 month USD- LIBOR-BBA 3.14% 317,701 6,045,112 (115,159) 10/21/21 3 month USD- LIBOR-BBA 3.17% 354,575 7,611,000 — 7/22/21 3.049% 3 month USD- LIBOR-BBA (575,182) 3,727,700 (4,923) 3/30/31 4.17% 3 month USD- LIBOR-BBA (769,411) 3,885,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (4,789) 97,000 — 10/28/21 3 month USD- LIBOR-BBA 2.329% (7) 741,000 — 10/28/41 3 month USD- LIBOR-BBA 2.9525% (2,517) 311,000 — 10/31/21 3 month USD- LIBOR-BBA 2.55% 6,322 182,000 — 10/31/41 3 month USD- LIBOR-BBA 3.2025% 8,728 21,918,000 — 11/1/21 2.54% 3 month USD- LIBOR-BBA (418,853) 8,266,000 — 11/1/41 3 month USD- LIBOR-BBA 3.205% 396,107 5,758,000 — 8/15/21 3 month USD- LIBOR-BBA 2.4875% 121,329 2,950,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (242,389) 8,043,000 — 8/17/21 3 month USD- LIBOR-BBA 2.39% 96,089 52,322,370 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (63,833) 1,722,000 — 8/31/21 2.348% 3 month USD- LIBOR-BBA (12,308) 4,569,000 — 9/6/21 2.3875% 3 month USD- LIBOR-BBA (45,431) 2,226,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (22,658) 2,226,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% (20,599) 280,000 — 9/8/41 3 month USD- LIBOR-BBA 2.958% 496 2,032,000 — 9/8/21 3 month USD- LIBOR-BBA 2.186% (17,689) 2,933,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA 29,219 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $4,835,000 $— 9/13/21 2.145% 3 month USD- LIBOR-BBA $62,323 888,000 — 9/13/41 2.975% 3 month USD- LIBOR-BBA (4,330) AUD 2,860,000 — 10/13/21 5.0575% 6 month AUD- BBR-BBSW 10,903 AUD 7,050,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (296,101) AUD 5,360,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 349,412 AUD 1,660,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (129,855) EUR 12,890,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 326,886 EUR 16,112,500 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (379,738) EUR 1,829,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% (6,860) EUR 2,600,000 — 9/30/21 2.578% 6 month EUR- EURIBOR- REUTERS (4,892) EUR 680,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS 2,016 EUR 1,348,000 — 10/12/21 2.675% 6 month EUR- EURIBOR- REUTERS (17,179) EUR 2,650,000 — 10/14/21 6 month EUR- EURIBOR- REUTERS 2.73% 51,163 GBP 2,522,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (49,005) GBP 612,000 — 10/3/21 2.5675% 6 month GBP- LIBOR-BBA 9,966 GBP 2,310,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (115,708) GBP 1,031,000 — 8/15/31 3.60% 6 month GBP- LIBOR-BBA (104,573) GBP 3,500,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 311,490 Citibank, N.A. $1,270,000 — 9/23/13 3 month USD- LIBOR-BBA 0.459% (2,147) 1,684,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% (24,537) 66 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $11,162,200 $(109,970) 9/26/20 3 month USD- LIBOR-BBA 1.96% $(301,653) 1,464,100 (31,102) 9/26/26 3 month USD- LIBOR-BBA 2.52% (65,681) 23,211,000 — 9/30/18 1.73625% 3 month USD- LIBOR-BBA 104,043 13,495,000 — 10/3/13 3 month USD- LIBOR-BBA 0.55625% 1,807 12,500,000 — 10/3/20 2.04% 3 month USD- LIBOR-BBA 138,289 11,396,000 — 10/3/21 3 month USD- LIBOR-BBA 2.159% (152,029) 802,000 — 10/3/41 2.804% 3 month USD- LIBOR-BBA 25,270 592,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (10,828) 1,481,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (6,487) 2,738,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 13,098 1,991,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (2,455) 5,277,000 — 8/5/16 3 month USD- LIBOR-BBA 1.4925% 80,103 55,262,800 113,285 8/25/20 3 month USD- LIBOR-BBA 2.10% (34,207) 33,366,700 (86,419) 8/25/21 2.24% 3 month USD- LIBOR-BBA (1,259) 8,972,000 578,245 8/17/21 4.49% 3 month USD- LIBOR-BBA (1,260,957) SEK 6,190,200 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE 5,328 SEK 6,173,000 — 10/4/21 2.50% 3 month SEK- STIBOR-SIDE 9,861 SEK 14,642,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (114,263) SEK 15,721,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (123,067) Credit Suisse International $1,365,000 — 9/16/21 3 month USD- LIBOR-BBA 2.20375% (10,608) 16,960,700 — 9/21/13 0.50% 3 month USD- LIBOR-BBA 14,686 1,090,000 — 9/22/21 2.15125% 3 month USD- LIBOR-BBA 14,261 7,226,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (3,463) 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $17,500,000 $— 10/3/20 2.055% 3 month USD- LIBOR-BBA $171,700 15,954,400 — 10/3/21 3 month USD- LIBOR-BBA 2.172% (193,853) 9,300,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (54,684) 4,368,000 — 10/11/13 3 month USD- LIBOR-BBA 0.65375% 8,627 1,481,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (6,487) 11,512,000 — 10/11/13 3 month USD- LIBOR-BBA 0.68% 28,661 1,037,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 4,961 16,862,100 (3,450) 2/24/15 2.04% 3 month USD- LIBOR-BBA (741,023) 8,610,000 — 10/31/13 3 month USD- LIBOR-BBA 0.65% 14,449 14,710,000 — 11/1/13 3 month USD- LIBOR-BBA 0.63% 18,829 5,073,000 — 11/2/13 0.5825% 3 month USD- LIBOR-BBA (1,623) 6,693,000 — 11/2/13 0.56% 3 month USD- LIBOR-BBA 870 14,059,900 (29,471) 8/15/41 3.24% 3 month USD- LIBOR-BBA (890,780) 79,000 — 8/18/41 3 month USD- LIBOR-BBA 3.3688% 6,901 223,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (6,087) 106,000 — 8/26/21 2.362% 3 month USD- LIBOR-BBA (908) 21,148,500 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (313,129) 6,736,000 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 443,997 2,226,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% (22,658) 858,000 — 9/14/41 2.944% 3 month USD- LIBOR-BBA 1,324 CHF 3,548,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (27,145) CHF 931,000 — 10/5/21 6 month CHF- LIBOR-BBA 1.44% (3,481) CHF 525,000 — 10/7/21 1.465% 6 month CHF- LIBOR-BBA 555 CHF 716,000 — 10/10/21 1.45% 6 month CHF- LIBOR-BBA 2,128 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 910,000 $— 10/14/21 1.535% 6 month CHF- LIBOR-BBA $(5,048) CHF 8,430,000 — 11/17/11 2.5125% 6 month CHF- LIBOR-BBA (225,369) EUR 10,400,000 — 9/30/14 6 month EUR- EURIBOR- REUTERS 1.615% 1,722 GBP 1,230,000 — 10/12/21 6 month GBP- LIBOR-BBA 2.7875% 17,753 GBP 2,311,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 90,782 MXN 16,310,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 51,956 Deutsche Bank AG $538,000 — 9/14/21 3 month USD- LIBOR-BBA 2.145% (6,982) 1,584,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% (500) 4,142,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (2,226) 7,530,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (144,195) 17,776,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (10,158) 1,380,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% (17,154) 1,896,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% (19,707) 20,000,000 — 10/3/20 2.034% 3 month USD- LIBOR-BBA 231,355 18,233,600 — 10/3/21 3 month USD- LIBOR-BBA 2.153% (253,359) 2,380,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% 523 44,090,100 — 10/7/14 3 month USD- LIBOR-BBA 0.792% 124,096 46,095,738 — 10/7/16 1.3045% 3 month USD- LIBOR-BBA (74,365) 300,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (5,682) 29,393,400 — 10/7/14 3 month USD- LIBOR-BBA 0.787% 78,341 30,730,492 — 10/7/16 1.30125% 3 month USD- LIBOR-BBA (44,593) 13,557,570 — 10/7/16 1.303% 3 month USD- LIBOR-BBA (20,774) 14,563,615 — 10/7/18 3 month USD- LIBOR-BBA 1.7265% (86,004) 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $1,481,000 E $— 4/12/22 3 month USD- LIBOR-BBA 2.4275% $(6,487) 1,203,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 2,310 2,306,000 — 10/14/41 2.94375% 3 month USD- LIBOR-BBA 8,925 11,035,000 — 10/31/13 3 month USD- LIBOR-BBA 0.6505% 18,628 2,305,000 — 11/1/41 3 month USD- LIBOR-BBA 3.21% 112,807 19,258,800 (10,506) 7/18/14 0.96% 3 month USD- LIBOR-BBA (216,176) 3,425,300 5,213 7/18/21 3 month USD- LIBOR-BBA 3.04% 262,351 17,807,000 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 54,715 2,065,000 — 11/2/21 2.365% 3 month USD- LIBOR-BBA (6,236) 7,990,600 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (588,894) 6,992,300 — 8/16/16 3 month USD- LIBOR-BBA 1.24% 13,201 1,109,800 — 8/16/41 3.36% 3 month USD- LIBOR-BBA (95,132) 10,651,500 — 8/17/18 1.84% 3 month USD- LIBOR-BBA (64,083) 1,591,000 — 8/18/41 3.37% 3 month USD- LIBOR-BBA (139,377) 5,287,300 — 8/22/21 3 month USD- LIBOR-BBA 2.218% (22,821) 5,484,200 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (5,418) 9,205,300 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (3,640) 5,911,700 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 165,604 11,659,100 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (144,273) 4,530,100 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 275,004 8,745,100 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% (58,036) 5,154,000 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (120,212) 4,969,000 — 9/14/16 1.175% 3 month USD- LIBOR-BBA 15,668 4,224,564 (72,029) 7/21/21 3 month USD- LIBOR-BBA 3.55% 442,419 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $4,223,397 $(135,149) 8/25/41 3 month USD- LIBOR-BBA 4.09% $853,757 EUR 8,570,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (1,056,298) KRW 1,435,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (7,093) KRW 1,432,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (32,925) KRW 1,432,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (32,341) KRW 1,420,000,000 — 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (32,323) MXN 16,310,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 56,991 Goldman Sachs International $6,897,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA 14,064 2,178,500 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 42,938 697,000 — 9/20/41 3 month USD- LIBOR-BBA 3.065% 15,816 12,386,300 — 9/21/13 0.50% 3 month USD- LIBOR-BBA 10,725 3,344,000 — 9/21/21 3 month USD- LIBOR-BBA 2.188% (32,204) 11,895,900 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 15,662 11,397,800 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (20,830) 10,404,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (8,176) 6,159,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (202,959) 9,471,563 (344,291) 9/29/41 3 month USD- LIBOR-BBA 3.99% 1,650,248 1,624,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA 86,220 17,281,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (12,146) 100,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% (1,772) 2,141,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% (29,294) 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $1,553,000 $— 10/3/13 3 month USD- LIBOR-BBA 0.558% $271 2,928,000 — 10/7/14 3 month USD- LIBOR-BBA 0.7775% 6,980 2,936,000 — 10/11/21 3 month USD- LIBOR-BBA 2.16% (40,922) 1,481,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (6,487) 5,888,900 — 7/19/21 3 month USD- LIBOR-BBA 3.075% 460,606 53,836,700 (22,886) 7/20/16 3 month USD- LIBOR-BBA 1.79% 1,669,501 1,203,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 2,310 2,780,000 — 10/14/21 3 month USD- LIBOR-BBA 2.3745% 15,237 3,098,000 — 10/17/21 2.365% 3 month USD- LIBOR-BBA (13,389) 396,000 — 10/17/13 3 month USD- LIBOR-BBA 0.65375% 755 2,273,000 — 10/18/13 3 month USD- LIBOR-BBA 0.65875% 4,686 3,473,000 — 10/18/21 2.40125% 3 month USD- LIBOR-BBA (28,835) 5,742,000 — 10/21/13 3 month USD- LIBOR-BBA 0.632% 8,210 2,482,000 — 10/21/21 3 month USD- LIBOR-BBA 2.36% 8,811 290,000 — 10/21/41 2.94125% 3 month USD- LIBOR-BBA 1,421 10,467,600 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (55,060) 6,497,000 — 7/25/21 3 month USD- LIBOR-BBA 3.127% 535,660 9,669,000 — 7/26/21 3.09125% 3 month USD- LIBOR-BBA (764,600) 5,797,400 — 10/25/21 2.39625% 3 month USD- LIBOR-BBA (37,904) 3,245,000 — 10/26/13 0.64875% 3 month USD- LIBOR-BBA (5,517) 879,000 — 10/26/21 3 month USD- LIBOR-BBA 2.3825% 4,554 2,427,000 — 10/26/41 3 month USD- LIBOR-BBA 3.005% 18,633 329,000 — 10/26/21 3 month USD- LIBOR-BBA 2.415% 2,683 1,263,000 — 10/26/41 3 month USD- LIBOR-BBA 3.0375% 18,038 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $224,000 $— 10/27/21 3 month USD- LIBOR-BBA 2.435% $2,218 6,015,300 — 10/31/41 3.10275% 3 month USD- LIBOR-BBA (166,372) 943,600 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (59,254) 2,830,800 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (245,809) 4,823,200 — 8/16/21 3 month USD- LIBOR-BBA 2.47% 93,548 1,310,000 — 8/18/21 2.3425% 3 month USD- LIBOR-BBA (9,825) 70,000 — 8/24/41 3 month USD- LIBOR-BBA 3.075% 1,875 1,280,000 — 8/24/21 2.2625% 3 month USD- LIBOR-BBA 500 10,280,000 — 8/24/16 3 month USD- LIBOR-BBA 1.235% 12,719 1,725,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (12,449) 39,000 — 9/1/41 3.195% 3 month USD- LIBOR-BBA (1,978) 1,524,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA 3,041 426,000 — 9/13/21 2.16625% 3 month USD- LIBOR-BBA 4,661 415,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (6,088) EUR 5,540,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 162,031 EUR 2,600,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (7,209) EUR 17,300,000 — 9/29/15 6 month EUR- EURIBOR- REUTERS 1.775% (3,443) EUR 6,700,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (18,576) EUR 640,000 — 10/6/21 2.439% 6 month EUR- EURIBOR- REUTERS 10,129 EUR 9,320,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (172,679) GBP 1,987,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 17,348 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 1,031,000 $— 9/23/31 6 month GBP- LIBOR-BBA 3.1175% $(21,889) GBP 1,879,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (3,263) GBP 451,000 — 10/6/21 2.525% 6 month GBP- LIBOR-BBA 10,934 GBP 1,804,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (113,996) GBP 1,804,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (98,100) JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY- LIBOR-BBA 3,524 JPY 411,000,000 — 9/15/41 6 month JPY- LIBOR-BBA 1.768% (90,487) KRW 4,416,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 26,395 KRW 4,422,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (87,029) KRW 1,372,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (30,254) KRW 3,315,142,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 42,257 SEK 7,780,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (3,417) JPMorgan Chase Bank, N.A. $18,700,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (112,200) 13,700,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (84,529) 14,247,000 — 9/27/13 3 month USD- LIBOR-BBA 0.51375% (9,189) 17,776,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (10,158) 2,986,000 (100,031) 9/8/41 3 month USD- LIBOR-BBA 4.0275% 557,295 4,469,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (349,132) 4,446,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% (49,159) 1,880,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% (16,865) 3,556,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% (39,298) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $6,370,000 $— 10/4/13 3 month USD- LIBOR-BBA 0.58% $3,783 1,372,000 — 10/7/21 3 month USD- LIBOR-BBA 2.068% (30,181) 131,000 — 10/11/21 3 month USD- LIBOR-BBA 2.2395% (872) 1,481,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (6,487) 13,218,000 — 10/14/13 0.677% 3 month USD- LIBOR-BBA (31,581) 1,701,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 8,137 6,315,000 — 10/19/21 3 month USD- LIBOR-BBA 2.387% 39,147 6,015,300 — 10/31/41 3.235% 3 month USD- LIBOR-BBA (328,304) 1,986,200 — 11/1/21 2.445% 3 month USD- LIBOR-BBA (20,676) 23,439,000 — 11/2/13 0.5925% 3 month USD- LIBOR-BBA (12,188) 106,665,600 23,471 8/3/13 0.59% 3 month USD- LIBOR-BBA (136,439) 121,000 — 8/19/41 3.299% 3 month USD- LIBOR-BBA (8,833) 1,282,000 — 8/23/41 3 month USD- LIBOR-BBA 3.088% 37,862 1,326,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 18,232 2,216,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 15,215 7,367,000 461,727 7/26/21 4.46% 3 month USD- LIBOR-BBA (1,049,093) 7,367,000 462,648 7/26/21 4.525% 3 month USD- LIBOR-BBA (1,092,312) 11,050,500 699,303 7/27/21 4.745% 3 month USD- LIBOR-BBA (1,855,805) 206,000 — 9/2/41 3 month USD- LIBOR-BBA 3.187% 10,096 7,851,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% (117,013) 8,668,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA 102,546 804,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (5,258) 1,298,000 — 9/19/21 3 month USD- LIBOR-BBA 2.266% (3,043) 1,180,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (899) 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. CAD 3,500,000 $— 9/21/14 1.21561% 3 month CAD- BA-CDOR $9,097 CAD 1,100,000 — 9/21/41 3 month CAD- BA-CDOR 2.78311% (92,925) CAD 2,745,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 46,989 CAD 4,935,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (84,478) CAD 1,060,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 18,145 CAD 1,420,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (21,784) CAD 1,514,000 — 10/7/21 3 month CAD- BA-CDOR 2.5125% (10,980) CAD 1,606,000 — 10/14/21 3 month CAD- BA-CDOR 2.6575% 8,606 EUR 12,890,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 352,648 EUR 12,890,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (315,958) GBP 642,000 — 10/14/21 2.812% 6 month GBP- LIBOR-BBA (11,369) JPY 901,000,000 — 2/19/15 6 month JPY- LIBOR-BBA 0.705% 131,336 JPY 149,300,000 — 2/19/20 6 month JPY- LIBOR-BBA 1.3975% 94,695 JPY 230,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (119,710) JPY 369,130,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (54,425) JPY 368,110,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 35,146 JPY 89,500,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 31,425 JPY 120,300,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (13,295) JPY 178,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (3,977) MXN 5,961,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (16,334) MXN 7,709,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (20,995) MXN 2,330,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 8,639 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. MXN 28,320,000 $— 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO $(19,393) MXN 7,040,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 16,197 UBS, AG AUD 2,452,000 — 9/27/21 6 month AUD- BBR-BBSW 4.79% (61,759) AUD 2,191,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 20,557 CHF 12,609,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (182,285) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $277,345 1/12/40 5.00% (1 month Synthetic MBX $1,948 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,040,000 4/7/16 (2.63%) USA Non Revised (36,798) Consumer Price Index — Urban (CPI-U) 915,587 1/12/41 4.50% (1 month Synthetic MBX 6,192 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,772,478 1/12/40 4.50% (1 month Synthetic MBX 10,881 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,143,768 1/12/40 4.50% (1 month Synthetic MBX 19,299 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,836,883 1/12/41 5.00% (1 month Synthetic MBX 36,435 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,171,979 1/12/41 5.00% (1 month Synthetic MBX 7,316 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 77 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $243,027 1/12/40 5.00% (1 month Synthetic MBX $1,707 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 787,912 1/12/40 5.00% (1 month Synthetic MBX 5,535 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 571,499 1/12/40 5.00% (1 month Synthetic MBX 4,015 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,335,191 1/12/41 5.00% (1 month Synthetic TRS 7,192 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 432,141 1/12/41 5.00% (1 month Synthetic MBX 2,697 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,830,180 1/12/40 5.00% (1 month Synthetic TRS 18,904 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 1,884,917 1/12/41 4.50% (1 month Synthetic MBX 8,913 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 588,394 1/12/40 5.00% (1 month Synthetic TRS 3,930 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 2,139,948 1/12/39 (6.00%) 1 month Synthetic TRS 18,012 USD-LIBOR Index 6.00% 30 year Fannie Mae pools Goldman Sachs International 1,170,000 3/1/16 2.47% USA Non Revised 9,442 Consumer Price Index — Urban (CPI-U) 877,500 3/3/16 2.45% USA Non Revised 6,204 Consumer Price Index — Urban (CPI-U) EUR 3,906,000 10/18/13 (1.7775%) Eurostat Eurozone (9,783) HICP excluding tobacco Total 78 CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/11 Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(4,451) $500,000 12/20/19 (100 bp) $67,934 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in thatindex. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $10,730,136 $— Corporate bonds and notes — 78,444,984 — Foreign government and agency bonds and notes — 113,353,063 — Mortgage-backed securities — 72,265,168 956,706 Municipal bonds and notes — 547,736 — Purchased options outstanding — 11,198,662 — Senior loans — 175,162 — U.S. government agency mortgage obligations — 10,020,408 — Short-term investments 68,002,293 33,256,854 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(4,221,267) $— Futures contracts 118,537 — — Written options — (23,065,697) — Interest rate swap contracts — (9,836,449) — Total return swap contracts — 122,041 — Credit default contracts — 72,385 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 79 Statement of assets and liabilities 10/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $325,235,609) $330,948,879 Affiliated issuers (identified cost $68,002,293) (Note 6) 68,002,293 Foreign currency (cost $49,757) (Note 1) 49,767 Interest and other receivables 3,006,537 Receivable for shares of the fund sold 2,451,964 Receivable for investments sold 2,031,204 Receivable for sales of delayed delivery securities (Note 1) 34,083 Premium paid on swap contracts (Note 1) 1,194,658 Unrealized appreciation on swap contracts (Note 1) 14,709,059 Receivable for variation margin (Note 1) 72,453 Unrealized appreciation on forward currency contracts (Note 1) 2,591,189 Total assets LIABILITIES Payable to custodian 1,920 Payable for investments purchased 2,940,579 Payable for purchases of delayed delivery securities (Note 1) 8,422,536 Payable for shares of the fund repurchased 2,156,708 Payable for compensation of Manager (Note 2) 167,188 Payable for investor servicing fees (Note 2) 43,219 Payable for custodian fees (Note 2) 35,516 Payable for Trustee compensation and expenses (Note 2) 93,585 Payable for administrative services (Note 2) 1,323 Payable for distribution fees (Note 2) 93,246 Unrealized depreciation on forward currency contracts (Note 1) 6,812,456 Written options outstanding, at value (premiums received $18,558,835) (Notes 1 and 3) 23,065,697 Premium received on swap contracts (Note 1) 2,490,641 Unrealized depreciation on swap contracts (Note 1) 23,055,099 Other accrued expenses 56,429 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $359,971,753 Undistributed net investment income (Note 1) 11,027,055 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (4,098,973) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (11,243,891) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 80 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($215,202,414 divided by 17,106,526 shares) $12.58 Offering price per class A share (100/96.00 of $12.58)* $13.10 Net asset value and offering price per class B share ($11,498,752 divided by 918,023 shares)** $12.53 Net asset value and offering price per class C share ($36,263,540 divided by 2,894,394 shares)** $12.53 Net asset value and redemption price per class M share ($16,402,732 divided by 1,315,466 shares) $12.47 Offering price per class M share (100/96.75 of $12.47)† $12.89 Net asset value, offering price and redemption price per class R share ($3,657,690 divided by 291,264 shares) $12.56 Net asset value, offering price and redemption price per class Y share ($72,630,816 divided by 5,772,231 shares) $12.58 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 81 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Interest (net of foreign tax of $24,574) (including interest income of $30,368 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 1,473,965 Investor servicing fees (Note 2) 371,270 Custodian fees (Note 2) 114,000 Trustee compensation and expenses (Note 2) 20,764 Administrative services (Note 2) 7,442 Distribution fees — Class A (Note 2) 456,708 Distribution fees — Class B (Note 2) 99,840 Distribution fees — Class C (Note 2) 207,824 Distribution fees — Class M (Note 2) 83,646 Distribution fees — Class R (Note 2) 14,659 Auditing 161,867 Other 197,423 Total expenses Expense reduction (Note 2) (1,285) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,014,852 Net realized gain on swap contracts (Note 1) 1,159,259 Net realized loss on futures contracts (Note 1) (4,426,651) Net realized gain on foreign currency transactions (Note 1) 3,659,172 Net realized gain on written options (Notes 1 and 3) 4,161,213 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (6,234,608) Net unrealized depreciation of investments, futures contracts, swap contracts, and written options during the year (9,366,052) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 82 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/11 Year ended 10/31/10 Operations: Net investment income $9,465,350 $11,114,026 Net realized gain on investments and foreign currency transactions 7,567,845 23,700,990 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (15,600,660) (11,405,083) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): from ordinary income net investment income Class A (10,804,999) (16,673,420) Class B (521,610) (1,052,670) Class C (1,075,354) (952,758) Class M (959,410) (2,318,695) Class R (167,931) (184,915) Class Y (2,088,110) (1,361,230) Increase in capital from settlement payments (Note 8) 29,274 1,873 Redemption fees (Note 1) 5,174 24,848 Increase from capital share transactions (Note 4) 156,216,686 62,213,630 Total increase in net assets NET ASSETS Beginning of year 213,589,689 150,483,093 End of year (including undistributed net investment income of $11,027,055 and $11,542,118, respectively) The accompanying notes are an integral part of these financial statements. 83 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A October 31, 2011 .47 (.27) (.77) — e — e,f 1.13 3.67 116 October 31, 2010 .80 .82 (1.71) — e — e,g 1.14 h 6.35 h 79 October 31, 2009 .62 2.91 (.76) — e — e,i 1.14 h 5.57 h 203 October 31, 2008 .62 (2.16) (.68) .01 — 1.13 h 4.96 h 182 October 31, 2007 .47 .57 (.48) — e — 1.16 h 3.82 h 103 Class B October 31, 2011 .38 (.28) (.67) — e — e,f 1.88 2.94 116 October 31, 2010 .72 .80 (1.62) — e — e,g 1.89 h 5.67 h 79 October 31, 2009 .52 2.92 (.68) — e — e,i 1.89 h 4.77 h 203 October 31, 2008 .53 (2.14) (.59) — e — 1.88 h 4.24 h 182 October 31, 2007 .37 .57 (.38) — e — 1.91 h 3.09 h 103 Class C October 31, 2011 .35 (.24) (.68) — e — e,f 1.88 2.70 116 October 31, 2010 .68 .85 (1.63) — e — e,g 1.89 h 5.39 h 79 October 31, 2009 .53 2.91 (.68) — e — e,i 1.89 h 4.82 h 203 October 31, 2008 .53 (2.15) (.59) — e — 1.88 h 4.21 h 182 October 31, 2007 .38 .56 (.38) — e — 1.91 h 3.07 h 103 Class M October 31, 2011 .45 (.28) (.74) — e — e,f 1.38 3.51 116 October 31, 2010 .78 .80 (1.68) — e — e,g 1.39 h 6.21 h 79 October 31, 2009 .58 2.89 (.73) — e — e,i 1.39 h 5.30 h 203 October 31, 2008 .58 (2.13) (.65) — e — 1.38 h 4.70 h 182 October 31, 2007 .43 .58 (.45) — e — 1.41 h 3.58 h 103 Class R October 31, 2011 .44 (.28) (.74) — e — e,f 1.38 3.43 116 October 31, 2010 .75 .84 (1.68) — e — e,g 1.39 h 5.92 h 79 October 31, 2009 .59 2.91 (.73) — e — e,i 1.39 h 5.31 h 203 October 31, 2008 .59 (2.15) (.65) — e — 1.38 h 4.69 h 182 October 31, 2007 .44 .56 (.45) — e — 1.41 h 3.52 h 103 Class Y October 31, 2011 .46 (.24) (.80) — e — e,f .88 3.53 116 October 31, 2010 .83 .83 (1.75) — e — e,g .89 h 6.54 h 79 October 31, 2009 .64 2.92 (.79) — e — e,i .89 h 5.78 h 203 October 31, 2008 .66 (2.18) (.71) .01 — .88 h 5.24 h 182 October 31, 2007 .50 .58 (.51) — e — .91 h 4.06 h 103 84 85 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.02% October 31, 2009 0.32 October 31, 2008 0.33 October 31, 2007 0.34 i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. The accompanying notes are an integral part of these financial statements. 86 Notes to financial statements 10/31/11 Note 1: Significant accounting policies Putnam Global Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek high current income. Preservation of capital and long-term total return are secondary objectives, but only to the extent consistent with the objective of seeking high current income. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of companies and governments worldwide that are investment-grade in quality and that have intermediate- to long-term maturities (three years or longer). The fund may also invest in bonds that are below investment-grade in quality (sometimes referred to as junk bonds) that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund may invest in higher yielding, lower rated bonds that have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to November 1, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective November 1, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from November 1, 2010 through October 31, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions 87 for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues 88 and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 740 on futures contracts for the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $234,100,000 on purchased options contracts for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $266,500,000 on forward currency contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or 89 loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $43,700,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,420,500,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $600,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, 90 among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,584,640 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $30,973,573 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $27,482,542. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. 91 O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a capital loss carryover of $2,479,422 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2017. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, unrealized and realized gains and losses on certain futures contracts, income on swap contracts, interest-only securities and receivable purchase agreement. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $5,637,001 to increase undistributed net investment income and $29,439 to decrease paid-in-capital, with a decrease to accumulated net realized gains of $5,607,562. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $17,011,456 Unrealized depreciation (12,638,619) Net unrealized appreciation 4,372,837 Undistributed ordinary income 6,187,184 Capital loss carryforward (2,479,422) Cost for federal income tax purposes $394,578,335 92 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion, 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,285 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $276, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 93 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $103,498 and $1,837 from the sale of classA and classM shares, respectively, and received $13,628 and $2,273 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $469 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $396,602,074 and $266,424,981, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,070,938 and $2,890,275, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 211,739,880 $13,211,141 beginning of the reporting period CHF — $— Options opened USD 398,970,398 15,164,268 CHF 22,920,000 25,023 Options exercised USD (200,681,776) (9,163,617) CHF — — Options expired USD — — CHF — — Options closed USD (16,292,200) (660,649) CHF (17,190,000) (17,331) Written options outstanding at the USD 393,736,302 $18,551,143 end of the reporting period CHF 5,730,000 $7,692 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/11 Year ended 10/31/10 ClassA Shares Amount Shares Amount Shares sold 8,824,334 $114,266,603 4,913,329 $62,466,802 Shares issued in connection with reinvestment of distributions 704,266 9,043,651 1,144,209 14,330,763 9,528,600 123,310,254 6,057,538 76,797,565 Shares repurchased (4,408,446) (56,708,555) (2,608,639) (32,998,116) Net increase 94 Year ended 10/31/11 Year ended 10/31/10 ClassB Shares Amount Shares Amount Shares sold 467,208 $6,004,113 356,314 $4,514,207 Shares issued in connection with reinvestment of distributions 31,271 399,854 66,525 830,123 498,479 6,403,967 422,839 5,344,330 Shares repurchased (301,981) (3,881,358) (318,409) (4,019,111) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassC Shares Amount Shares Amount Shares sold 2,293,327 $29,595,615 780,219 $9,927,946 Shares issued in connection with reinvestment of distributions 63,327 808,933 58,789 734,399 2,356,654 30,404,548 839,008 10,662,345 Shares repurchased (507,879) (6,487,235) (130,537) (1,653,709) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassM Shares Amount Shares Amount Shares sold 132,302 $1,701,315 108,717 $1,367,794 Shares issued in connection with reinvestment of distributions 9,717 123,723 17,969 223,210 142,019 1,825,038 126,686 1,591,004 Shares repurchased (143,062) (1,822,950) (239,702) (3,008,950) Net increase (decrease) Year ended 10/31/11 Year ended 10/31/10 ClassR Shares Amount Shares Amount Shares sold 188,893 $2,429,018 142,751 $1,811,259 Shares issued in connection with reinvestment of distributions 9,373 120,219 12,328 154,106 198,266 2,549,237 155,079 1,965,365 Shares repurchased (79,386) (1,028,035) (45,747) (573,530) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassY Shares Amount Shares Amount Shares sold 6,703,294 $86,516,493 768,482 $9,938,529 Shares issued in connection with reinvestment of distributions 112,282 1,441,846 93,150 1,165,870 6,815,576 87,958,339 861,632 11,104,399 Shares repurchased (2,059,639) (26,306,564) (239,169) (2,997,962) Net increase 95 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $72,385 Payables $— Foreign exchange contracts Receivables 2,591,189 Payables 6,812,456 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 27,453,747* (depreciation) 48,916,653* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $19,824 $19,824 Foreign exchange contracts — — 3,448,149 — $3,448,149 Interest rate contracts 2,384,314 (4,426,651) — 1,139,435 $(902,902) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $11,119 $11,119 Foreign exchange contracts — — (6,201,760) — $(6,201,760) Interest rate contracts (2,601,670) 1,424,223 — (4,100,798) $(5,278,245) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $30,368 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $236,123,396 and $220,260,107, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 96 Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $28,748 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $526 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $10,804,962 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 97 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services 98 Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 99 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Robert R. Leveille Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow Chief Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Mark C. Trenchard George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds BSA Compliance Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street Robert T. Burns London, England SW1A 1LD Officers Vice President and Robert L. Reynolds Chief Legal Officer Marketing Services President Putnam Retail Management James P. Pappas One Post Office Square Jonathan S. Horwitz Vice President Boston, MA 02109 Executive Vice President, Principal Executive Judith Cohen Custodian Officer, Treasurer and Vice President, Clerk and State Street Bank Compliance Liaison Assistant Treasurer and Trust Company Steven D. Krichmar Michael Higgins Legal Counsel Vice President and Vice President, Senior Associate Ropes & Gray LLP Principal Financial Officer Treasurer and Assistant Clerk Independent Registered Janet C. Smith Nancy E. Florek Public Accounting Firm Vice President, Assistant Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Treasurer and Principal Assistant Treasurer and Accounting Officer Proxy Manager Trustees Jameson A. Baxter, Chair Beth S. Mazor Susan G. Malloy Ravi Akhoury Vice President Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
